REPUBLIQUE BU NIGER
MINISTERE DES MINES ET DE L'ENERGIE

CONVENTION MINIERE

ENTRE

LA REPUBLIQUE DU NIGER
ET

AREVA NC

POUR LE PERMIS POUR GRANDE EXPLOITATION - PERIMETRE D'IMOURAREN

en date du Snare, ode a

TABLE DES MATIERES

TITRE | - DISPOSITIONS GENERALES

Article 1 ns

Article 2 = la Convention

Article 3 Octroi du Permis pour Grande Exploitation
Article 4 Coopéraiion

Article § Droit applicable

Article Enirée en vigueur

Article 7 Durée

Article 8 Réglement des diffé:

_ TITRE fl ~ TRAVAUX D’EXPLOITATION

Aniicle 9 Société d’exploitation

Atticle 10 Participation dans la Société d' Exploitation

Anticle 11 Traitements des dépenses de recherche

Article 12 Suspension, renonciation aux travaux d'exploitation

TITRE lll - DROITS, OBLIGATIONS ET GARANTIES

Article 13 Infrastructures et services locaux
Article 14 Emploi du personnel nigérien
Article 15 Empioi du personnel expairié
Article 18 Garanties générales accordées par Etat
Article 17 Dispositions fiscales et douaniéres
Article 18+ Dispositions économiques
Article 19 Dispositions financiéres
Article 20 Garaniles administratives, fonciéres et minigres
Article 24 Expropriation
Article 22 Protection de environnement et réhabilitation des sites exploités
Article 23 Trésors et fouilles archéologiques
__Atticle 24 Cession, nouvelles parties
Modification
Non-renonciation, nullité partielle, responsabifités
Atticle 27 Force majeure
Article 28 Compiabilités, inspections et rapports
Afticle 29 Sanctions et pénalités
Anicle 30 Notifications

Article 34 Langue du contrat et systeme de mesure
ANNEXES

ANNEXE | Pouvoirs de signature

ANNEXE II Taux d'amoriissement
ANNEXE Il! Liste des matériais, matériaux, machines, équipemenits et autres biens

desiinés directement aux Opérations Miniéres

ANNEXE [V Délimitation du Périmétre

vi Page 3/52

CONVENTION MINIERE

ENTRE: LA REPUBLIQUE DU NIGER, représeniée par son Ministre chargé des Mines,
diment autorisé et habilifé en vertu de la Loi Miniére {ci-aprés dénommée
*Etat’st plus précisément défini a Particle 1 ci-dessous),

D'UNE PART

ET: AREVA NC, socigié anonyme de droit irangais au capital de
100 258 000 Euros, doni le sige social est situé 33, rue La Fayette, 75009 -
Paris, immairiculée sous le numéro 305207 769 RCS Paris, représentée par
Anne LAUVERGEON, diiment autorisée et habilitée

D'AUTRE PART,
Vu la Constitution du 9 aodt 1999 ;

Considérant le Réglement n°18/2003/CM/UEMOA du 22 décembre 2003 portant adoption du
Code Minier Communautaire de !'UEMOA;

Considérant I'Ordonnance N°93-018 du 2 mers 1993 portant joi miniére et ses texies
dapplication, ielle que complétée par TOrdonnance n°99-48 du.5 novembre 1999, et telle
qu'ensuite modifige par la Loi n°2006-026 du 09 aout 2006 et fa Loi n°2008-30 du 3 juille
2008 ;

Considérant importance que peut représenter la valorisation des ressources naturelles pour le
développement économique de FEtat et le souhait de lEtat de diversifier la production miniére
sur |é territoire du Niger;

Considérant que le 3 awil.1874 a été signée la Convention de Longue Durée enire la
République du Niger, agissant tant en son nom qu’au nom de toute personne morale qu'elle
pourra désigner pour qu'elle lui soit substituée, is Commissariat a TEnergie Atomique
(‘CEA’) agissant tant en son nom gu’au nom d'une fifiale qu'il pourrait sé substituer, et
Continental Oil Company of Niger CCONDCO’), laquelle a été publige par Décret n° 77-
66/PCMS/MMH du 27 mai1977 (la “Convention de Longue Durés");

Considérant que par Décret n° 74-208/PCMS/MMH du 13 aolit 1974 a éé acoordé &
association CEA, CONOCO et I'Etat du Niger, dans le cadre de la Convention de Longue
Durée, un permis de recherches de type “A” sur le périmétre d'imouraren dans le Nord du
Niger dit “Permis.d'lmouraren’, lequel @ fait objet de renouvellements successifs ;

Considérant qu’en application de Particle 17 de la Convention de Longue Durée, CONOCO a
décidé de son retrait de l'association et je transfert A la Société de tous ses droits de
participation dans le Permis d’Imouraren et de tous les titres miniers en découlant & compter

du 31 décembre 1983 ;

Considérant le Protocole d’Accord en date du 18 mai 2005 entre ['Office National des
Ressources Miniéres du Niger (ONAREM) (aux droits de faquelle est venue la Société du
Patrimoine des Mines du Niger (SOPAMIN) et la Société (le « Protocole d’'Accard COGEMA-
ONAREM »), lequel prévoit que la Société et le SOPAMIN détiendront des participations de

70% et 30%, respectivement, dans les avoirs, informations, propriétés et découvertes
obtenues dans le cadre des permis issus du périmatre de recherches Imouraren tel que
défini par le Décrei No. 83-08/PCMS/MME du 13 janvier 1983 ;

Considérant Is. Protocole d'Accord conclu ls 13 janvier 2008 enire la république du Nigeret
AREVA NC, lequel préveit des dispositions spécifiques relatives au projet Imouraren ;

Considérant que les résultats des recherches disponibles 4 ce jour justifient la poursuite de

exploitation des gisements d'uranium et de. substances connexes identifiés dans la zone

d'Imouraren dans le cadre d’un permis pour grande exploitation. au sens du Chapitre Ill du
. titre H de la Loi Miniére ;

Considérant. que la Société a décidé de déposer une demande de Permis pour Grande
Exploitation sur le Périmétre au nom et pour le compte de la Société c'Exploitation ;

Considérant que les Permis pour Grande Exploitation sont régis par ja Loi Miniére et le
Décret n°2006-265 du 18 aofit 2006 d'une part ef le cas.échéant par la loi n° 2008-30 du 3
juillet 2008 accordant des avantages dérogaioires pour les grands projets miniers ;

Considérant, toutefois, que la taille exceptionnelle des investissements requis pour meaner 4
bien le Projet et des retombées atiendues per les deux Parties, appelle des conditions
contractuelles adaptées pour favoriser la mise en ceuvre.du Projet au mieux des intéréts des
Parties ;

ILA ETE ARRETE ET CONVENU CE QUI SUIT:

TITRE | - DISPOSITIONS GENERALES

ARTICLE 7 — DEFINITIONS

Aux fins ds la présente Convention, les termes ci-aprés énumérés, identifiés par une premiére
letire majuscule et utilisés indifféremment au singulier ou au pluriel, auront les définitions
suivantes :

"Actifs Miniers" ; désigne les Installations Miniéres, les Produits, les biens meubles, les droits,
les titres.et intéréts existants ou a créer, corporels ou incorporels, appartenan it & la Société ou
@ la Société d’Exploitation ou dont la jouissance est accordée a la Société ou a la Société
d'Exploitation en vertu de la présente Convention ou de tout acte réglemeniaire ou autre
contrat relatif aux Opérations Miniéres.

"Annexe" ou “Annexes” signifie la cu les annexes a la Convention et qui font parties
intégrantes de la Convention.

"Contréle": If faut entendre par Contrdle ta détention, directe ou indirecte, du pouvoir

incarenitnaanace

dorienter ou de faire orienier la gestion et la prise de décisions par fexercice du droit de
vote. .

"Convention": signifie la présente Convention y compris tous ses avenants ei toutes ses
Annexes.

“Date de Premiére Production’ : désigne la date a laquelle la production du Produit Final
aiteini une période continue de 60 jours 4 90% de la eapacité maximale de production felle
qustablie dans Etude de Faisabilité notifiée aux autorités nationales ou la date de la
premiére expédition. 4 des fins commerciales soit au Niger, soit 4 exportation, & l'exception
des opérations effectuées A titre c'essai.

"Devise": signifie toute monnaie lbrement convertible autre que le franc CFA, monnaie
officielle de |'Etat. :

“Etat” : signifie 16 Gouvernement de la République du Niger, ses ministéres, départements,
directions, organismes et toutes autorités ou collectivités nationales, régionales, urbaines ou
locales.

"Etude de Faisabilité": signifie un Fapport faisant état de la faisabiliié de la mise en

exploitation d'un Gisement de Minerai a Tintérieur du Périmétre et exposant le programme

proposé pour cette mise en exploitation, lequel devra comprendre; a titre indicatif mais sans
limitation :

a) évaluation de importance et de la qualité des réserves exploitables;

b) fa détermination de ta possibilité de soumettre le Minerai 3 un traitement métallurgique;

©) une planification de l'exploitation minigre:

d) une Btude d’impact sur Environnement :

2) Je présentation d'un programme de consiruction de la Mine détailiant les trevaux,
équipements, installations st fournitures Tequis pour Ja mise en production commerciale
d'un gite ou Gisement potenticl ainsi que les cofits estimatifs s'y rapportant,
accompagné de prévisions des dépenses & effecitier annusiiement ;

f) une notice d'impact Socio-économique du Projet ;

g) 'établissement d'un plan relatif 4 la commercialisation des Produits, comprenant les
points de vente envisagés, les clients, les conditions de vente et les. prix ;

(=p

ma)

‘h)—-des- projections financiéres complétes pour la période d'exploitation ;

i) les conclusions st recommandations quant a fa faisabilité économique et fe calendrier
arrété pour la mise en route de la production commerciale, en tenant compte des points
ci-devant énumérés, clest-a-dire du point (a) au point (h); et

}) toutes autres informations Que la Partie établissant ladite Etude de Faisabiiité estimerait
utiles pour amener toutes institutions bancaires ou financiéres 4 s'engager 4 prSter les
fonds nécessaires & l'exploitation du Gisement.

"Etude d’impact sur Environnement" : signifie une étude destinés notamment a exposer
systématiquement les conséquences négatives ou positives de la réalisation d'une activité,
@un projet, d'un programme ou d'un plan de développement, 4 court, moyen ei long
termes, sur les milieux naturel et humain, ainsi que la formulation des mesures datténuation
des effets négatifs et d’Amplification des effets positifs.

“FOB": signifie franco bord, conformément aux Incoterms 2000 de la Chambre de
Commerce Internationale,

“Fournisseur(s)" : signifie toute personne physique ou morale qui se limite A livrer des biens
at services a fa Société dExploitation et & ses Sous-Traitants, lesquels biéns et services
sont destinés aux Opérations Miniere s de la Société 0’ Exploitation.

"Gisement’ : signifie toute concentration naturelle d'uranium et substances connexes reconnu
comme exploitable dans les conditions économiques du moment.

"Impéts, Droits et Taxes": désigne tout impdi, droit, axe, faxe sur la valeur joutée (TVA),
droit de timbre, droit de douane, redevance, prélévement et, d'une maniére. plus générate, tout
préiévement fiscal au bénéfice de |Etat, de toute autorité gouvernementale, de toute
adminisiration locale, de tout organise public ou 2 capitaux publics, ou organisme public.ou
privé chargé de la gestion d'un service public cu investi d'une mission de service public.

"installations Miniéres" : désigne :

a) toutes mines a ciel ouvert, tous puits, tunnels, ouvertures, soutsrraines ou non, réalisés
ou construits, aprés fachévement d'une Etude de Faisabilité et 4 parti Gesquels le
Minerai a été au sera enlevé ou extrait par tout procédé, en quantité supérieure & celle
nécessaire pour échantillonnage, analyse ou évaluation ;

b) tous meubles et autres installations pour le traitement, la transformation, le stockage et
Tenlévement du Minerai et des déchets, y compris ies résidus ;

¢) tous outillages, équipements, machines, immeubles, installations et améliorations pour
exploitation, la iransformation, la manutention et le transport du Minerai, déchets et
maiériels;

d) toutes habitations, bureaux, rot pistes. dlatterrissage, lignes électriques,
installations de production d'élec , Installations d'évaporation et de séchage,
canalisations, chemins de fer et autres infrastructures aux fins ci-dessus.

Les mines sont des immeubles. Sont aussi immeubles, outre Jes b&atiments.d’exploitation
des mines, les machines, pulis, galeries et auires travaux Stablis A demeure. Sont
immeubles par destination les machines st l'outillage servant 4 exploitation. En revanche,
les actions ou intéréts dans la Société d’Exploitation sont meubles ainsi que les matiéres
extraites, les approvisionnements st autres abjets mobiliers.

"Liste Miniére" désigne la liste des biens d’équipements et consommables (y compris de
facon non exhaustive, Jes meiériels, matériaux, fournitures, machines et équipements,
piéces_de rechanges destinés directement aux Opérations Miniéres ainsi que Jes produits

pétroliers. utilisés dans les’ installatiens fixes) normalement utilisés dans les Opérations
Miniéres et pour lesquels les iaxes a importation dues soni suspendues ou modérées.
Cette liste fait objet de 'Annexe Ill et est reguliérement mise 4 jour par avenant signé, pour
la partie Nigérienne, par les minisires chargés des Mines et des Finances, et par le
représentant de la Société d'Exploitation.

“Minerai" : désigne le tout venant extrait d'un Gisernent.
"Ministére" : désigne je Ministére chargé des Mines.
“Ministre"< désigne le Ministre chargé des Mines.

"Opérations Miniéres": désigne toutes les opérations relatives aux différentes étapes de
lactivité relative 4 |'exploitation du Minerai daris le Périméire et comprenant: la prospection, fa
recherche, l'exploitation, la premiére transformation, la concentration physique de minerai, fe
stockage et le transport des Produits. Les activités annexes suivantes s’exergant 4 lintérieur
du Périméire et de ses dépendances sont assimilées aux opérations miniéres :

-  Peniretien des engins et installations,
- la production, le transport, fa distribution d’Slectricité et d'eau,

- lagestion des effluents,

- — la construction et Fentretien.des voies d’accds,

- |e transport des Produits et leur commercial
intérieurs,

-  lagestion de l'environnement.

tion sur les marchés exiérieurs et

“Participation” : signifie la participation de Etat, de la Société ou de tout autre actionnaire, au
capital social de la Sociéié d'Exploitation prévue 4 l'article 10 de la Convention.

“Partie” : désigne toute partie 4 la présente Convention.

et, A compier de la date de sa création, la Société

"Périmétre” : désigne la zone géographique couverte par le Permis pour grande exploitation
d'imouraren.

"Produit Final": signifie Ie concentré d’uranium sous sa forme définitive pour sa
commercialisation.

"Produits' :, signifie !'uranium ou touuies autres Substances Minérales extraits du Périmétre a
des fins commerciales dans le cadre de la Convention, y compris le Produit Final.

"Projet": signifie l'ensemble des activités relatives au Périmétre entreprises dans le cadre de
la Convention.

"Réglementation des Douanes”: désigne le Code des douanes du Niger et le Code des
douanes UEMOA. :

"Réglementation Miniére": désigne fOrdenhance 93-016 du 02 mars 1993 portant Loi
Miniére, l'ordonnance 99-48. dur 5 novembre 1999, la Loi 2006-26 du 9 aadlt 2006 et la Loi
N° 2008-30 du 3 juillet 2008 accordant des avantages dérogaioires pour les investissements

|-—__—_———+des-grands projets miniers et les textes pris pour leur application a la date de signature de la

Convention.
"Société" : désigne (AREVA NC)

"Société Affiliée" ou "Sociétés Affiliges": désigne toute personne morale qui Conirdle

directement ou indirectement une Partie ou est Conirélée directement ou indirectement par

une Partie.

“Société d'Exploitation": désigne la sociéié consiituée entre les Parties conformément a
larticle-9.de la Convention pour l'expioitation du Mineral et la commercialisation des Produits.

“Sous-Traitant" ou "Sous-Traitants": désigne toute personne physique ou moral
exécutant un travail qui s'‘inscrit dans le cadre des Opérations Miniéres. II s’agit notamment :
- des travaux de géologie, de géophysique, de géochimis et de sondage pour la
prospection, la recherche et I'explci
- de la construction des infrastructures industrielles, de loisirs et d’'approvisionnement
en eau et électricité, administratives et socioculturelles : voles, usines, bureaux, cités
miniéres, supermarchés, économats, établisséments socio-sanitaires et scolaires ;

- des travaux d'extraction minigre, de maintenance, de transport et de stockage des
matériaux et detraitement de minerais.

"Substances Minérales": désigne toutes substances naturelles amorphes ou cristallines,
solides, liquides ou gazeuses ainsi que les substances otganiques fossilisées et les gites
géothermiques. .

"Tiers": désigne toule personne physique ou morale autre que les Parties contracianies et les
Sociétés Affiliées.

"Titre Minier" désigne le permis pour grande exploitation Imouraren attribué a la Société
d'Exploitation

“UEMOA"; désigne Union Economique et Monétaire Ouest Africaine, objet du Traité de

TUEMOA.

ARTICLE 2 - OBJET DE LA CONVENTION
La Convention a pour objei netamment de préciser les conditions générales, juridiques,
financiéres, fiscales, économiques, administratives, douaniéres, sociales et
environnemeéniales dans lesquelles la Société d’Exploitation procédera aux travaux
cexploitation a lintérieur du Périmétre.

ARTICLE 3 - OCTROI DU PERMIS POUR GRANDE EXPLOITATION

En. vertu de la présente Convention et sous réservé de ses termes et conditions, PEtat
Sengage @ accorder a la Société d’Expicitation, conformément 4 le Réglementation
Miniére, un Permis pour Grande Exploitation aux fins de conduire les Opérations
Miniétes. Le Permis pour Grande Exploitation sera renouvelé conformément a la
Réglementation Miniére.

ARTICLE 4 - COOPERATION

VEtat s'engage & prendre toutes les dispositions utiles. st a octroyer toutes les
autorisations nécessaires 4 la conduite des Opérations Miniéres, conformément a la
téglementation en vigueur. .

ARTICLE 5 - DROIT APPLICABLE

Le droit applicable & ia Convention est le droit de la République du Niger, tel que
Stabilisé conformément aux stipulations de la présente Convention et, de facon
supplétive, les principes de droit générelement admis dans des opérations de méme
nature que objet de la présente Convention. :

ll est expressément convenu que pendant toute la durée de sa validité, {a Convention
st la Réglementetion Miniére constituent la loi des Parties, sous réserve des
dispositions dordre public. °

ARTICLE 6 - ENTREE EN VIGUEUR

La Convention enire en vigueur & compter de la date 4 laquelle les conditions
suspensives suivantes seront réalisées :

a. La création de la Société d’Exploitation, conformément aux stipulations de
l'article 9 de la présente Convention; et

b. La notification a la Société @Exploitation du déoret. lui octroyant le Permis
pour Grande Exploitation.

ARTICLE 7 - DUREE

La Conveniion est valable 4 conipter de la date de son entrée en vigueur pour une
durée de vingt (20) ans. Elle est renégociée conformément aux lois at raglements en
vigueur @ la date de son expiration par périodes successives de dix (10) ans jusqu'a
épuisement du Gisement. .

La Convention prendra fin, avant terme, dans les cas suivants:

a) Par accord écrit des Parties »

b) En cas de renonciation totale par la Société d'Exploitation & san Permis pour
Grande. Expicitation, ou de. retrait. du Permis pour Grande Exploitation
conformément aux dispositions de fa R&glementation Miniére:

¢) En cas de dépét de bilan, de réglement judiciaire, de liquidation de biens ou de
procédures collectives similaires de la Société d'Explaiiation,

ARTICLE 8 - REGLEMENT DES DIFFERENDS

8.4 Les Parties s'engagent 4 fénter de régier a f'amiable au Niger tout différend ou ‘litige

qui pourrait survenir concernant linierprétation ou lapplication de la Convention. En
particulier, la Partie la plus diligente pourra saisir l'autre Partie d'une demande de
conciliation én cas de différend entre les Partlés. Cette demande comprendra
"exposé des ‘motifs du litige, un mémolre ‘articulant les moyens de Ja demande et
précisant les prétentions du demandeur ainsi que Iss piéces justificatives, et le nom
du conciliateur proposé, l'autre’ Partie ayant guinze (18) jours pour notifier qu'elle
accepte le conciliateur proposé ou pour indiquer fe nom de celui qu'elle propose. Le
défaut de réponse dans ce délai vaudra accord de la deuxigme Partie sur le choix du
conciliateur avancé par la premiére Partie.

En cas de désaccord sur le conciliateur proposé par la’ premiére Partie, les Parties
auront quinze (15) jours pour se mettre d’'accord sur le-choix du conciliateur, et, en
l'absence daccord, le conciliateur proposé par la premiérs Partie sera retenu. Dans
un délai maximum de trois (3), mois 4 compier de sa désignation, ie conciliateur
s'efforcera de régler les différends qui lui’ seront soumis.et dé faire accepter par les
Parties une solution amiable. A ut de pareil accord dans les délais prévus, le
réglement-du différend sera soumis & arbitrage conformément a TArticle 8.2.

ey 6.2 Tout litige né de la présente Convention qui ne serait pas réglé selon la procédure de

i
}
| rrr era e EP
i

Ee

oni

8.3

8.4

conciliation préalable prévue 4 Article 8.1 sera soumis 4 la Cour Commune de
Justice d'Abidjan en vue de son réglement par arbitrage. Toute instance d'arbitrage
introduite en vertu de la présente Convention se déroulera conformément au
régiement d'arbitrage de la Cour Commune de Justice d'Abidjan en vigueur au jour
de l'introduction de l'instance.

Au cas ol, pour quelque raison que ce soit, la Cour Commune de Justice c’Abidjan
se d&clarerait incompétente ou refuserait l'arbitrage, le différend serait alors tranché
définitivement suivant le Réglement d'arbitrage de la Chambre de Commerce
Internationale ("CCI") siégeant 4 Dakar (Sénégal). L'arbitrage sera conduit par un
seul. arbitre désigné d'un commun accord par les Parties. Cet arbiire sera d'une
nationalité auire que celle des Parties et aura une expérience confirmés en matiér
miniére: Dans.le cas oti les Parties ne pourraient se metire d'accord sur le choix d'un
arbiire, farbiirage sera conduit par ircis Arbitres nommés conformément au
Régiement d'arbitrage de la CCl.

Les Parties s'engagent 4 exécuter, sans délai, tout procés-verbal de conciliation
accepté par les Parties ou toute sentence rendue par les arbitres en conformité avec
les dispositions des présenies et renoncent a toute voie de recours. Lthomologation
de la sentence aux fins d'exequatur peut Stre demandée 4 tout tribunal competent, et
les sommes dues doivent étre versées en Francs CFA ou en Devises sur un compte
appartenant au bénéficiaire et domicilié @ la banque et au lieu de son choix. Les
sommes en question sont exempiées d'impdts, Droits et Taxes et de tout autre
prélévemenit ou charges liés aux autorités fiscales ou parafiscales de "Etat.

TITRE fl - TRAVAUX D’EXPLOITATION

ARTICLE 9 - SOCIETE D'EXPLOITATION

9.4

LVEtat et la So

é constitueront une Société d’Exploitation de droit nigérien

__conformément aux lois st réglements régissant le staiut des sociéiés en République

9.3

a4

85

du Niger. La Société d’Exploitation a notamment pour objet Pextraction, le traitement
du Minerai et la commercialisation des Produits pour lequel un Permis pour Grande
Exploitation lui est.octroyé.

Dés sa création, la Société d'Exploitation deviendra de plein droit partle a la présente
Conveniion, qui sera diiment ratifiée par ses organes sociaux,

La raison. sociale, le lieu du siége social ainsi que le capital social de la Société
d'Exploitation seront définis:par les statuts de la Société c’Exploitation.

La direction et la gouvernance de la Société d'Exploitation seront définis par les statuts
de la Société d’Exploitation et tout autre accord éveniuel,

Tout transfert d'aciif, de droit ou d'obligation de quelque nature, de-la Société 4 la
Société d'Exploitation, qui ne génére pas de olus value, ne donnera lieu au paiement
'aucun Impét, Droit et Taxe quel qu'il soit, 4 l'exclusion des droits fixes.

ARTICLE 10 - PARTICIPATIONS DANS LA SOCIETE D’EXPLOITATION
f
BS

10.1

10.4

6

10.7

Conformément 4 fa Réglementation Miniére, une Participation gratuite at libre de toute
charge de dix pour cent (10%) dans le capital social de la Société d'Exploitation sera
allouge a [Etat

En cas d'augmentation du capital de la Société d'Exploitation, décidée par son
Assemblée Générale Extraordinaire des actionnaires, dix pour-cent (10%) des
nouvelles actions soni attribuées a [Etat ‘afin de luj permetire de maintenir le
pourcentage de sa Participation initiale mentionnée 4 Particle 10.1 ci-dessus,

La SOPAMIN sousctira en numéraire a hauieur de vingt-trois virgule trente-cing, pour
cent (23.35%) au maximum du capital social de la Société ‘Exploitation lors de sa
constitution, cé pourceniage éfant sn sus de la Participation gratuite de PEtet
mentionnée a l'article 10.1 ci-dessus. La Société détiendra le raste du capital social de
la Socidté d’Exploitation, soit soixante'six vitgule soixante-cing pour cent (88,65%),

Les actions émises au profit de I'Etat par la Société d'Exploitation sont du mame type
que les actions émises 4 la Société et 4 la SOPAMIN et sous réserve des articles 10.1
et 10.2 ci-dessus, comportent les m&mes droits et obligations.

La Participation de la SOPAMIN au capital social de la Société d'Exploitation en vertu
de l'article 10.3 ci-dessus, loblige, das la constitution de la Société d'Exploitation, a
contribuer, proportionnellament & cetie Participation, en numéraire ou en nature aux
apports en capital et éventuelles augmentations. Jusqu’é ia date de premiére
production, la SOPAMIN est dispensée de coniribuer aux dépenses d'investissement
de l'exploitation de ta Société d’Exploitation. Aprés la date de premiére’ production, la
SOPAMIN s’engage @ contribuer Proportionnellemenit a. sa Participation A tous les
engagements financiers de toute nature, aux avances des actionnaires, aux préts
bancaires et aux autres emprunis, colts, dépenses et pertes décidés par les instances
de la Société d’Expicitation.

Les Participations respecifves de "Etat, de la SOPAMIN et de le Société leur donnent
—droit au-pourceniage correspondant de tous les bénéfices distribués.

Il est entendu que les Parties coopérent dans la rechetche du financement du projet
d'exploitation et fournissent, suivant la pratique internationale, tous renseignements
demandés par Iss institutions financigres, La présente clause ne peut, toutefois, avoir
pour effet dimposer & tne Partie lobligation de garantr d'autres emprunts que les
siens.

La Société d’Expioitation pourra fibrement lever les fonds nécessaires A la
construction. et au développement des Installations Miniéres et metire en place tout
financement supplémentaire requis au cours de la vie de la Société d'Exploitation.
Dans ce cadre, la Société d'Exploitation pourra donner en garantie des Actifs Miniers
pour obtenir des financements auprés des.banques ou autres institutions financigres
ainsi que de tout Tiers, aux conditions les plus compétitives disponibles. Chaque
Partie fournira, sur demande, assistance et coo} ion A la Société d’Exploitation
pour lui permeitre de satisfaire les exigen: uelles des préteurs.

Les droits, les titres miniers et les intérats existanis ou a créer, corporels ou
incorporels, dont la jouissance est accordée par [Etat 2 la Société ou a la Société
d'Expioitation en vertu de la présente Convention ou de taut acte régiementaire ou
autre contrat relatif aux Opérations Miniéres ne peuvent sire donnés en garantie

eEantt Miictan

sa]

&

dans la mesure ou cela h’est pas prohibé par les lois et régiements.

ARTICLE 11 ~ TRAITEMENTS DES DEPENSES DE RECHERCHE

11.1 Les d&penses de recherche engagées par la Société pour les travaux de recherche 4
Tintérieur du Périmatre seront actualisées a la date de J'ostrol du Permis pour Grande
Exploitation. .

Le taux d’actualisation convenu par les Parties est je taux Euro Overnight Index
Average (EONIA) + 0,25 %

11.2 Les dépenses engagées par la Société pour les travaux de recherche a lintérieur du
Périmétre sont constituges : :

- des traltements, salaires st frais divers du personnel engagé dans le cadre des
travaux de recherche relatifs au Périmétre au prorata du temps effectivement
passé;

- de lamortissement du matériel effectivement utilisé, apparienant 4 la Société pour
les travaux. de recherche relatifs au Périmétre. Cet amortissement est égal @ la
différence entre la valeur initiale du matériel A ‘entrée et la valeur vénale ou de
cession dudit matériel aprés son utilisation dans lé cadre des iravaux relatifs au

-Périmétre. Lorsque le matériel est utilisé dans le cadre de plusieurs projets, le
montant de l'amoriissement ci-dessus doit Sire réparti sur les difiérents projets en
fonction de son. affectation ;

- des dépenses.engagSes au Niger dans lexécution des travaux de recherche:
prestations de services ei consommables;

- des dépenses engagées a-l'étranger dans l'exécution des travaux de recherche:
prestations de services (essais, analyses, Studes);

~ des frais généraux de la Société encourus a Stranger A un taux fixe de dix pour-
cent (10 %).des frais généraux encourus au Niger: st

- des droits, impdts, redevances, texes at contributions payés au Niger au fitre des
travaux de recherche sur le Périméire.

somme des dépenses visées A Farticle 14 -dessus et engagées jusqu'a

EES

en vigueur de la Convention, telle que définie A farticie 6 si-avant, sera
S et justifiée par AREVA et fera objet d'un audit par I'Etat du Niger.

présent:

114° Les dépenses de recherche exposées par la Société seront comptabilisées comme
frais de rechérche et da développement pour la Sociét: WExploitation st seront
remboursées par cette dérniére a la Société.

11.5 -En cas d'extension du Permis. pour Grande Exploitation 4 d'autres Gisements, les
dépenses de recherche sngagées sur lesdits Gisements sont actualisées &la date de.
esis extension.

ARTICLE 12 — SUSPENSION, RENONCIATION AUX TRAVAUX D'EXPLOITATION

La Société d'Exploitation peut renoncer, en tetalité ou en partie, & son Permis pour

Grande Exploitation; sous réserve c’un préavis d’un (1) an.

Si la Société. d'Exploitation envisage de suspendre ou de renoncer aux travaux
d'exploitation pour quelque motif que ce soit, elle en avise par écrit le Ministre, piéces
justificatives 4 l'appui, Alors, les Parties se réunissent pour statuer sur lopportunité de
ta mesure sans interruption préalable des Opérations Minléres.

Le cas échéant, la suspension ou fa renonciation se fait conformément aux dispositions
de la Réglementation Miniére.

I demeure entendu que pour les cas de force majeure tels que spécifiés a l'article 27
ci-dessous, l'arréi provisoirs- peut suivre immédiatement Tavis écrit au Ministre.
Llautorisation né sera pas refusée sans moiifs valables.

TITRE IV - DROITS, OBLIGATIONS ET GARANTIES

ARTICLE 13 ~- INFRASTRUCTURES ET SERVICES LOCAUX

13.1

13.2

13.3

Au cas oti la Société c'Exploitation devrait utiliser pour la conduite des Opérations
Miniéres la Route Tahoua-Anit la Société d’Exploitation s’engage.a participer & son
eniretien, afin de la maintenir en bon état d'utilisation. A ce iiire, elle adhére a la
convention pour l'entretien de-la Route Tahoua-Arlit adopiée par Décret n° 2002-
O1S/PRN/MEH/AT du 15 février 2002 et tout autre texte 4 venir y relatif. Tous les
frais, débours et dépenses afférents & l'article 13.1 et’ 13.2 seront hors TVA et libre
de toutes auires taxes 6t impdts et considérés comme liés aux Opérations Miniéres.

La Société c’Exploitation s'engage 4 contribuer au développement dés cammunes
dans’ lesquelles elle conduira ses activités, en participant au. financement des
infrastructures collectives,

La Société d'Exploitation ef ses. Sous-Traitanis utilisent autant qu'il est. passible ies
services et matiéres premiéres de sources locales ainsi. que les produits fabriqués au
Niger dans la mesure of ces services, maiiéres premiéres et produits sont
disponibles 4 des conditions’ compétitives de prix, qualité, garanties, délais de
livraison et de paiement. Lorsque seule la quantité de ces services, matiéres
__premiéres et produits fait défaut sur le territeire de la République du Niger, la Soci
d'Exploitation et ses Sous-Traitanis s'engagent 4 s’approvisionner pricritairement au
Niger. 7

ARTICLE 14 - EMPLOI DU PERSONNEL NIGERIEN

14.1

Pendant la durée de la Converition, la Société d'Exploitation s‘engage 4:
a) a compétences égales, employer en prioriié du personnel nigérien afin de
_ permettre son accession a tous les emplois en rapport avec ses capacités, quel
” que soit son niveau ;
b)  metire en oeuvre, en consultation avec les instances compétentes de Etat, un
programme de formation et de promotion du personnel nigérien ;
c) mettre en ceuvre tous les. moyens nécessaires pour remplacer au fur et 4
mesure le personnel expatrié qualifié par des nationaux ayant acquis la méme

ay tate
14.3

14.4

a) assurer le logement des travailleurs employés sur le site dans les conditions
dihygiéne et de salubrité conformes & la réglementation actuellement en
vigueur ou 4 intervenir ;

e) respecter la législation et les réglements sanitaires tels quills résultent des
textes actuellement en Vigueur ou 4 intervenir ; et

7) : respecter la iégisiation et la réglementation du travail telles quielles résultent
des textes aciuellement en vigueur ou 4 intervenir relatives, notammeni, aux
conditions générales du travail, au régime des rémunérations, a la prévention et
4 la réparation des accidents de travail et des :maladies professionnelles, ainsi
qu'aux associations professionnelles et aux syndicats.

A partir de la date d'octroi du Permis pour Grande Exploitation, la Société d'Exploitation

s'engage 4 contribuer &:

a) fimplantation, l'augmentation ou |'amélioration d'une infrastructure médicaie et
scolaire 4 une distance raisonnable du Gisement correspondant aux besoins
normaux des travailleurs et de jeurs familles; st”

b) lorganisation, sur fe plan local, d'installations de Joisirs pour son personnel.

t s'engage A accorder a la Société d'Exploitation, ses Sociétés Affiliées et aux
Sous-Traitants les autorisations requises pour permeiire aux employés d'effectuer des
entaires et de travailler la nuit ou pendant les jours habituellement
Ss, conformément 4 la législation en vigueur.

L'Etat s'engage a n'édicter, & fégard. de la Société d'Exploitation, ses Sociéiés Affillées
et Sous-Traitants ainsi qu’é 'égard de leur personnel, aucune mesu
législation du travail ou sociale qui puisse Sire considérée comme discriminatoire par
rapport 4 celles. qui seraient imposées 4 des’ entreprises exercant une activité similaire
au Niger..

ARTICLE 15 - EMPLOI DU PERSONNEL EXPATRIE

18.41

15.2

La Société d'Exploiiation et ses Sous-Traitants, nationaux ou éfrangers, peuvent
engager pour leurs activités au Niger ls personnel expatrié nécessaire s'il se trouve
que du personnel qualifié nigérien n'est pas disponible. pour effectuer les travaux
yeduis. L'Etet traitera avec diligence les demandes. et facilitera l'octroi des permis et
autorisations requis pour ce personnel expatrié, y compris les visas d'entrée et de
sortie, permis de travail et permis de séjour. Le recours 4 ce personnel expairié sera
fait dans le respect de la législation nigérienne et des accords entre AREVA et I'Etat
du Niger.

LEtat s'engagé, pendant la durée deta Convention, 4 ne provoquer ni adicter a légard
de la Société, de ta Société Exploitation, de ses Socigiés Affiliées.et de leurs Sous-
Traitants aucune mesure impliquant une restriction aux conditions dans lesquelles la
législation aciuellement.en vigueur permet :

a) , lenirée, le séjour et la sortie des mem du personnel expairié de la Société,
de la Société d'Exploitation, de ses Sociétés Affiliées et de leurs Sous-Traitants,
de leurs familles ainsi que l'entrée et la soriie de leurs effets personnels ; et ~

b} sous réserve de article 15.1 ci-dessus, l'embauche et le licenciement par fa
Société d'Exploitation, ses Sociéiés Affiliéés et leurs Sous-Traitants des
personnes de leur choix, quelle que soit leur nationalité ou la nature de Jeurs

qualifications professionnelles.

in
w

L’Etat se réserve, toutefois, le droit d'interdire I'entrée ou le séjour des ressortissants de
pays hostiles 4 la République du Niger et des individus dont la présence serait de
nature & comprometire la sécurité ou !ordré public.

ARTICLE 16 - GARANTIES GENERALES ACCORDEES PAR L'ETAT

16.1 L'Etat garantit 4 la Sooiéié, la Société d'Exploitation, ses Sociétés Aftiliées et leurs
Sous-Traitants la stabilité des conditions générales, juridiques, administratives,
douaniéres, économiques, financiares et fiscales prévues dans la Convention, la
jouissance paisible des droits qui leurs sont accord&s dans la présente Convention,
at la libre gestion des Opérations Miniéres dans le respect des siipulations des
présenies et des lois et réglements en vigueur.

16.2 LEtat garantit A la Société, 4 la Société d'Exploitation, 4 ses Sociéiés Affiliées et &
leurs Sous-Traitants et aux personnes réguliérement employées par ceux-ci, quills ne
seront jamais et en aucune maniére objet d'une discrimination légale ou
administrative défavorable de droit ou-de fait.

16.3. L'Etat garantit a la Société, & ia Société d'Exploitation, 4 ses Sociétés Affiliges st a

, leurs Sous-Traitanis que toutes Jes autorisations et mesures administratives

nécessaires pour faciliter la conduite des Opérations Miniéres seront accordées et

prises aussi vite que possible dans le respect des dispositions législatives et
réglementaires en vigueur.

16.4 L'Etat garantit 4 la Soci&té ef 4 la Société d'Exploitation que la Société d'Exploitation
bénéficiera de plein. droit des licences d'exportation des Produits_et de toutes
autorisations administratives rélatives 4 la commercialisation des Produits, que cette
commercialisation soit faite directement par la Société d’Exploitation ou l'une de ses

Sociétés Affiliées ou indirectement par le biais d'une société spécialisée.

16.5 La passation et ’exécution des contrais relatifs a la vente et 4 lexpédition des
Produits, gue ces opérations résultent d’accords de longue durée ou de contrats 4
court terme, Telavent.de la compéience des organes de direction de la Société
d'Exploitation, sous réserve du respect des accords et traités internationaux
applicables.

ARTICLE 17 - DISPOSITIONS FISCALES ET DOUANIERES

iété d'Expioitation est assujettie au paiement des Impéts, Droits et Taxes cl-aprés
Ss, calculés conformément 4 la Iégislation en vigueur a la date de signature de la

Loi N° 2008-30 du 3 juillet 2008, au regard du niveau des investissements prévus dans le

_ cadre du Projet.

Compite tenu de la localisation du Périmétre dans une région que (Etat reconnaft comme
&ant enclavée, la Société d'Exploitetion est également admise au bén: des dispositions
de l'article $ de la Lai N° 2008-30 du 2 juillet 2008 permettant une bonification de 25% des
abaitements prévus par l'article 8 point 2 de ce méme tate.

17.1 Régime fiscal .

17.1.1.La Société d'Exploitation est assujeitie aux droits, redevances, impéts st taxes, ci-
aprés mentionnés, L'ensemble de cas Impéts, Droits et Taxes sont des charges
déductibles pour le bénéfice imposable de la Socié d'Exploitation ;

A) - droits fixes :
La Société d'Exploitation est assujeitie au paiement de droits fixes relatifs a
attribution, aux renouvellements, 4 "extension, la cession, la ‘transmission,
l'amediation, ta iransformation, la fusion ou Ja division du Titre Minier d’exploitation
dont les tax sont fixés par Ja loi des finances.

B) - redevance suiperficiaire annuslie :
La Société d'exploitation dans le cadre des grands projets miniers est soumise au
paiement d'une redevance superficiaire dont le taux esi:
Pour une superticie supérisure cent cinquante (180) Km2 et inférieure ou égale a
deux cents (200) Km2 .
- premiére période de validité deux millions (2 000 000) FCFA / Km2 /an;

+ fenouvellements : deux millions cing cent mille (2 500000) FCFA / Km2/ an.

) -redevance e:
La Société d'Exploitation ast assujeitie au paiement d'une redevance miniére
caiculée conformément a la Réglementation Miniére de la facon suivante :
A= les produits d'exploitation
B = le résultat exploitation

—— C= BIA{%)
Le calcul du résultat d'exploitation (B) prend en compte, au titre des charges

d'exploitation, la redevance miniére. A ce tire A et B sont calculés

conformement au plan comptable en vigueur au Niger.

1) si C est inférieur ou €gal 4 20%, le taux de la redevance minigre est fixé a
5.5% :

2) si C est supérieur 4 20% et inférieur a 50%, le taux de la radevance miniére-

* est fixé a 9%

3) si C est supérieur ou égal A 50%, le taux-de fa redevancte miniéra est fixé 4
12%. A et B sont calculés conformément au plan compiable en vigueur au
Niger.

Lassietie de fa redevance miniére est égale 4 la valeur marchande du Produit

Final rendu FOB.- Port de chargement. La valeur marchande du Produit Final

rendu FOB — Port de chargement correspond au chiffre d'affaires généré par
» la vente dudit Produit Final, diminué':

+ des frais d'acheminement du Produit Final depuis fe port de chargement
D)
E)
F)
G)
h)
)

J)

K)

jusqu'au lieu de livraison au client (tels que, et non limitativement, frais de
transport, primes d'zssurance) ; Et :
~ des frais liés A la mise en conformité du Produit Final aux spécifications
* contractuelles conditionnant son acceptation par I'sntréprise chargée de la

conversion du Produit Final en hexafluorure duraniam

droits d'enregistrement, de timbre et de publicité fonciare.

taxe sur les &tablissements classés.

taxe sur la valeur ajoutée.

impét sur les bénéfices.

irapéi sur le revenu des capitaux mobiliers

taxe différentielle sur les véhicules & moteur (Vignetie) : cette taxe est due sauf pour
les engins miniers et de carriére et les autres: véhicules affectés directement aux.
Opérations Miniéres,

jaxe unique sur les contrats dassurance : ceite faxe: est due sur jes contrats
dassurance souscrits auprés d'assureurs résidents au Niger.

taxe-d'apprentissage.

17.1.2 Les intéréts. et autres produits des sommes empruntées par la Seciéié d'Exploitation

pour les besoins d’équipement ou de Son exploitation sont exempiés de tous impéis
ou taxes de quelque nature que ce soit.

17.1.3 Avantages particuliers accordés 4 la Socidié d'Exploitation.

Nonobstant ce qui précédg, Ja Socigié d'Exploitation bénéficie das avantages fiscaux
st douaniers suivants pour ses activités se rapportant aux Opérations Miniéres :

a) Exonération pendant toute ia durée de validité du Permis d'Exploitation -
——dela taxe surla-valeur ajoutés (TVA): .
- de la coniribution des patentes ; .
- de la taxe immobiliére ;
~ de l'impét minimum forfaitaire ou son équivalent ;
~ des impéts et taxes: ss fapportant aux intérSts ef autres produlis des sommes
empruntées pour les besoins de son équipement ou'de son exploitant.

b) Jusqu'a la Date de Premiare Production et trois (3) ans aprés cetie date,
exonération : .
- de timpét sur les bénétices,
- de la taxe d'apprentissage,

En cas de déficit fiscal subi pendant un exercice durant la période d’exanération, ca
déficit est considéré comme une charge fiscale de lexercice suivant et déduit du
bénéfice fiscal réalisé Pendant ledit exercice. Si ce bénéfice fest pas suffisant pour
que la déduction puisse étre intégralement opérée, l'exeédent du ‘déficit est reporté
Successivement sur les exercices fiscaux suivants dans les conditions prévues par ja
légisiation en vigueur.

©) La Société d'Exploitation est autorisée 4 constituer, en franchise de Virnpét sur

les bénéfices, une provision pour la diversification des ressources,
17.2 Régime douanier

17.2.1 Les avantagés douaniers consentis a la Sociéié c'Exploitation consistent en
Admission Temporaire et en exonérations.

@) Pendant toute la durée de validité du Permis d'Exploitation, la Société d'Exploitation
bénéficie de lexonération iotale-des droits et taxes de douane, exigibles sur les
produits pétroliers desiinés’a la production d'énergie, 4 extraction, au transport et au
traitement.du mineral ainsi qu'au fonctionnement et a l'eniretien des infrastructures
sociales et sanitaires. Cette.exonération ne s'applique pas aux taxes de prestations
de service, en l'occurrence, la Redevance. Statistique (RS), le Prélévement
Communautaire. (PC) ei le Prélavement Communaitaire de Solidarité (PCs).

£

) Pendant toute la durée de validité du permis en phase dexploitation, Ja Société
d'Exploitation bénéficie de lexonération totale des droits et iaxes d'enirée sur les
produits chimiques, les réactifs, les. huilles: et les graisses pour les biens
d'équipemenis. Cette exonération ne s'applique pas aux taxes de prestations de
service, en Toccurrence, la Redevance. Siatistique (RS), le Prélévement
Communautaire (PC) et le Piélavement Communautaire de Solidarité (PCS).

c) Pendant une période se terminant @ la Date de Premiére Production, la Société
Exploitation bénéficie de l'exonération de tous droits.et taxes d'entréé, y compris de
la TVA, exigibles sur:

- l'outillage, les pi&ces de rechange, & I'exclusion de celles destinges aux véhicules
ds tourisme et tout véhicule 4 usage privé ;

~ les matériaux st les matériels destingés A &tre inté
ouvrages.

S A titre définitif dans les

Ceti exonération ne s'applique pas aux taxes de prestations de service, en
loccurrence, la Redevanos Statistique (RS), le Prélvement Communautaire (PC) et
le Prélevement Communautaire de Solidarité (PCS).

d) A partir de la Date de Premiére Production et pendant toute la durée de validité du
Permis d'Exploitation, la Société d’Exploitation bénéficie de l'exonération de la TVA et
un abatement de soixante-cing pour cent (65%) sur les droits et taxes c'entrée
exigibles sur : :

- foutillage, les piéces de rechange, & l'exclusion de celles destinges aux véhicules
de tourisme et.de tout véhicule & usage privé ;

~ les matériaux et les matériels destinés 4 éire intégrés a titre définitit dans les
ouvrages.

Cet abaitemeni ne s‘applique pas aux taxes de prestations de service en loccurrence
la Redevance Statistique (RS), le Prélévement Communautaire (PC) et |e
Prélévement Communautaire de Solidarité (PCS). .

es) Jusgu’é la Date de Premiére Production et trois (3) ans aprés la Date de Pret
Predustion, ta Société d'Exploitation bénéficie de la suspension des droits et taxes de
douane exigibles 4 l'enirée, y compris la T¥A, sur les biens d'équipemenis imporiés

pour les Opérations Miniéres et leur inscription sn régime d'Admission Temporaire
Normale (ATN) pendant toute la durée de leur utilisation.

i) A compter de la quairiéme année suivant la Date de Premiére Production, la Société
@Exploitation bénéficie de 'exonération de la TVA et abatiement de soixante-cing
pour cent (65%) sur les droits et taxes de douane exigibles & Tentrée sur Jes
nouvelles acquisitions de biens d’équipemsnts importés pour les Opérations
Miniéres. : :
Cet abaitement ne s’applique pas aux taxes de presiations de service en occurrence
la Redevance Statistique (RS), le Prélvement Communautaire (PC) et le
Prélévement Communautaire de Solidarité (PCS).

17.2.2 : A exportation, les Produits sont exonérds de tous droits ¢t taxes de sortie durant
toute la période de validité du Permis d'Expicitation.

17.2.3; Les employés de la Société d'Exploitation sont assujettis 4 Fimpét sur les revenus.

17.2.4 La Société d'Exploitation a J'obligation de procéder 4 toutes les retenues a la source
de droit commun en vigueur.

17.3 Autres dispositions.

17.3.1 En cas de cession ou de réaffectation & un usage autre que celui de exploitation,
d'un article placé sous le régime. de Admission Temporaire, le fitulaire d'un Titre
Minier devient redevable de tous les droits et taxes’ calculés sur la base de la valeur
résiduslie de ces biens a la date de dépét de déclaration de mise ala consommation,

17.3.2 Le personnel exp: résidant au Niger, employé par ja Société d'exploitation pour
'exécution des trevaux de recherches ou d'expicitation, bénéficie de fa franchise des
droits st taxes dus 4 occasion de firiportatioa au Niger de ses effets et objets

-__personnels en cours d'usage conformément a la Réglementation des Douanes.

17.3.3.Les équipemenis ayant servi 4 l'exécution des travaux d'exploitation bénéficient de
"exonération de tous les droits et taxes de sortie exigibles.A la réexportation.

17.3.4 Formalités d'exonération des biens d'équipement et de consommablies :
Uexonération est subordennée a l'accomplissement des formalités suivantes selon
les cas, par la Société d'Exploitation, ses Fournisseurs ou ses Sous-Traitanis:

1} la Société d'Expioitation doit établir une aitestation par laquelle elle certifie,
SGuUS sa propre responsabilité, que les matériels, matériaux,. fourhitures,
machines ei équipemsnts acquis ou importés sont destinés a étre affectés aux
Opérations Miniéres entreprises par la Sociéié d'Exploitation ou pour son
compte. .
Ceite attestation visée par-le Directeur des Mines, établie en quatre (4)
exemplaires, définit te bien &@ exonérer et précise la référence ou la rubrique
daris la Liste Miriére du Niger de l'Annexe Ill. Elle porte I'engagement de Ia
Société d’Exploitation de payer les droits et pénalités qui deviennent exigibles
au cas ou les biens ne recevraient pas l'affectation prévue pour bénéficier de
exemption des droits et taxes ou au cas oll les biens seraient cédés sans

acquitiement préalable de ces droits.

Un exemplaire est conservé par la Direction des Mines et un autre par la
Société d'Expioitation & Fappui de sa compiabilité. Un exempilaire est remis au
Fournisseur ou au Sous-Traitant et l'autre a l'Administration des Douanes.

2) la Société d'Exploitation, les Fournisseurs et les. Sous-Traitanis des biens
doivent tenir leur comptabilité de facon a faire apparalire distinctement :
~ jes affaires rentrant dans.le cadre des exonérations
-les affaires passibles des droits et iaxes.

3) Ja Société Exploitation doit tenir une comptabilté réguligre suivant le
référentiel compiable en vigueur au sein de 'UEMOA dénommé SYSCOHADA

4) Jes Foumisseurs des biens d'équipement ne peuvent faire figurer dans leur
comptabilité comme « affaires rentrant dans Ie cadre de l'exonération » que
celles pour lesquelles ils sont er mesure de produire [attestation visée au
paragraphe 1 ci-~dessus. :

5) Il est précisé concernant cette Liste Miniére qu’en cas d'exonération,. calle-ci
n'est pas accordée aux matériels, maiériaux et produtis, disponibles dans un
des pays de I'UEMOA et similaines en terme de prix, qualité, quantité, garantie
et délais de livraison.

Nonobstant les droits, taxes, redevances et avaniages cités ci-dessus, la Société
@'Expioitation est. soumise aux dispositions fiscales et douaniéres de droit commun
en vigueur au Niger.

Tout contrat de sous-traiiance doit faire l'objet d'une notification aux services fiscaux
(Direction Générale des Impéts, Direction Générale des Douanes).

ARTICLE 18 - DISPOSITIONS ECONOMIQUES

18.1

Sous réserve des dispositions de la Convention, fEtat, pendant toute le durée de celle-
ci, ne provoque ni n'édicte & légard dé la Société d'Exploitation, de ses Fournisseurs
ou de ses Sous-Traitanis aucune mesure impliquant une restriction aux conditions
dans lesquelles la iégislation en vigueur a la daie de Ia signature de la Convention
permet ; .

a) sous réserve des dispositions de laricle 13.3 ci-dessus, le libre choix des
Fournisseurs et Sous-Traitants ;

b) la. libre importation des marchandises,. du maiériel, des machines, équipements,

piéces de rechange et biens consommables sous réserve du respect de la

Réglementation Miniére et de la R&glementation des Douanes ;

¢). . la libré exportation des Produits ;

d} la libre commercialisation avec toute société "bona fide" :

©) la libre. circulation & travers le Niger, conformément a le féglementation
applicable, du matériel et des biens de la Société d'Exploitation, de ses
Fournisseurs et de ses Sous-Traitanis ainsi que toutes substances et tous
Produits provenant des aciiviiés d’expioitation ;

i) la libre circulation. des chantillons destinés aux tests et analyses,
conformément a la réglemenitation applicable.

18.2 Les prix de vente des Produits doivent étre libellés en Francs CFA ou en Devises.

18.3 Pendant l'année civile de fa Date de Premiare Production {année "N") et pendant les
5 (cing) années suivantes, soit de l'année N 4 l'année N + 5 inclue, la Société d'Exploitation
effectuera ses ventes de Prod inal au prix "P" défini dans les conditions suivantes :

P= 0,10(TTsp + Uxspy2 + 0,90(1/47T+14 Ux+1/4DOE+1/4EU)

Ob:

* P+ Prix de vente année n,

» TTsp, TT: respectivemient, moyenne sur les 6 derniers mois des indicateurs
spot et long terme de TradeTech,

« Uxsp, Ux: respectivement moyenne sur les 6 derniers mois des indicateurs
spot et long terme de UxC,

¢ DOE: Indicateur long terme de l'année n-1 du "Department of Energy” des
Etats-Unis,

* EU: Indicateur long terme de l'année n-1de Euratom.

Ce prix P sera encadré.par :
- Un prix minimum fixé 4 55 000 FCFA/kgU,
-. Un prix maximum fixé 4 60 000 FCFA/KgU,

Pendant les dix (10) années civiles suivantes, soit de'!'anhée N + 6 incluse @ [année N #18
inclue, la Société d'Exploitation effectuera ses ventes de Produit Final au prix “P" défini dans
les conditions suivantes.:

P=C+F
ou:

» Creprésente l'ensemble des charges d’expioitations de la Sociéié
Exploitation, hors .redevance miniére : Et

fs 2) i eee a) FE b

=

1

e Fest égal & 20% des charges d'exploitations de la Société Exploitation, hors
* redevance miniére

il esi entendu qu’en cas de modification des. dispositions de la Réglemeniation Miniére
notamment celles. relatives a la redevance miniére, dans un sens plus favorable aux
actionnaires de la Société d’Exploitation, tes Parties conviennerit de se rencontrer en-vue
d'une éventuelle révision de la formule des prix sous réserve de respecter l'équilibre
économique de la présente convention, 7

Les Parties se réuniront au cours de fannée N+ 14 pour convenir d'une formule de prix de
vente du Produit Final représéntative des conditions de marché Long Terme applicable &
~compter de l'année N + 16 inclue jusqu'au terme dela période qui sera convenue. .

18.4 Tout Sous-Traitant non ressortissant de 'UEMOA qui fournit, pour une durée de plus.
de six (6) mois consécutifs, des prestations de services pour le compie de la Société
d'Exploitation, esi tenu de créer uné société conformément a la régiementation en
vigueur. La durée de la sous-traitance ne fait toutefois pas obstacle a execution des
obligations fiscales conformément & la réglementation en vigueur.
18.5

18.6

Si, au cours ou au terme ce ses Opérations Miniéres au Niger, la Société d'Exploitation
décide de mettre fin 4 ses activités, elle ne peut céder 4 des Tiers ses installations,
machines. et équipements qu'aprés avoir accordé a it un droit de préemption sur
ces biens, 4 moins qu’au moment de ladite décision lEtet ne soit pas & jour de ses
obligations au titre de la présente Convention, La Société d'Exploitation délivrera a
TEtat un préavis de trente (30) jours pour lui permeitre d'exercer son droit de
préemption aux conditions proposées par le Tiers. Si Etat entend se prévaloir de son
droit dé préempiion, if devra le notifier par écrit A la Société d'Exploitation avant la fin de
la période de préavis, et cette noiffication devra indiquer la date, a intervenir au plus
tard dans les soixante (60) jours, a laquelle Etat paiera 4 la Société d’Exploifation le
prix des installations, machines et équipements. Dans ce cas, Etat prendra possession
des. biens a compter de la fin de la période de préavis et assumera ja garde, la
maintenance ainsi que les risques fiés 4 la détention des biens, Stant entendu que le
transfert de propriété n’interviendra qu’é la date de paiement du prix des installations,
machines et équipemenis et que PEtat ne pourra pas utiliser a des fins commerciales
les installations, machines et équipemenis avant cette date. En cas d'exercice du droit
de préemption, [Etat supportera les Impéts, Droits et Taxes qui seraient dus a raison
de la cession des installations, machines et équipemenis.

L'Etat aura le droit d'acquérir auprés de la Société dExploitation jusqu’é 33,35%
(trente-trois virgule trente cing) pour cent du Produit Final, et Ja Société aura le droit
d'acquérir le reste du Produit Final non acheté par Etat. Le prix de vente du Produit
Final par la Société @ Exploitation sera fixé dans les conditions décrites a l'article 18.3 ci-
dessus.

ARTICLE 18 - DISPOSITIONS FINANCIERES

13.7

19.2

13.3

Sous réserve de la réglementation des changes en vigueur au Niger, {Etat garantit,
pendant la durée de la Convention, 4 la Société et 4 la Société d’Exploitation, ses

a) la libre conversion et le libre transfert des fonds desiinés au réglement de toutes
dettes (principal st intérét), liées aux Opérations Miniéres au Niger, en faveur de
eréanciers non nigériens ;

b) Ia libre conversion et leJibre transfert des profits nets 4 distribuer aux actionnaires
~- nen nigériens aprés avoir payé tous les Impdts, Droits et Taxes applicables ;

Conformément aux dispositions de la réglementation des changes én vigueur, la
Société d’Exploitation a le droit d'ouvrir au Niger des compies libellés en Francs CFA
ou en Devises pour les transactions nécessaires a la réalisation des Opérations
Miniéres. La Société d’Exploitation a également fe droit d'ouvrir et conserver des
comptes en Devises a étranger auprés de bangues de réputation internationale
dans le cadre de la condulte des Opérations Miniéres, dans le respect des:
dispositions du Réglement ROQ/98/CM/UEMOA du 20 décembre 1998 relatif aux
relations financiéres extérieures des Etats membres de PUEMOA.

VEtet garantit:la libre conversion et le libre transfert 4 ’étranger des économies du
personnel expatrié de la Société d’Exploitation; de ses Fournisseurs ei de. ses Sous-

20.1

20.2

20.3

20.4

20.5.

Trajtants, réalisées sur leurs salaires ou résultant de la liquidation d'investissemenis
au. Niger ou. de la vente d’effets personnels au Niger.

ARTICLE 20 - GARANTIES ADMINISTRATIVES, FONCIERES ET MINIERES

L'Etat garantit & la Société d'Exploitation, ses Sociétés Affiliées et leurs Sous-
Traitants, dans le cadre de ses obligations de puissance publique, la protection de
toutes perschnes at installations utiles.aux Opéretions Miniéres.

Les modalités d'une protection partiouliére demandée par ia Société feront fobjet
d'un accord entre l'Etat et la Société, la Société d’Exploitation et ses Sociétés
Affiliges.

L'Btat garantit a la Société d'Exploltation, ses Sociétés Affiliges et leurs Sous-Traitants
occupation ét l'utilisation de tous les terrains nécessaires aux travaux de recherche et
a lexploitation du Gisement faisant lobjet du Permis pour Grande Exploitation dans le
cadre de la Convention a finiérieur comme a l'exiérieur du’ Périmétre et dans les
conditions prévues parla Réglementation Miniére.

En vue dé réaliser objet de la Convention, la Société d’Exploitation, ses Sociétés
Affiliées et leurs Sous-Traiiants peuvent effectuer tous iravaux nécessaires 2 leurs
activités et aux industries qui s'y rattachent, construire et metire en place des ouvrages
et infrastructures, dans jes limites du Périmétre, et conformément aux dispositions des

articles 64 et.114 de la Loi Miniére,

LEtat garantit a la Société d'Exploitation, ses Sociétée Affiliées et leurs Sous-Traitants
Yutilisation des réserves d’eau souterraine, situées a lintérieur ef A l'extérieur du
Périmétre, nécessaires aux Opérations Miniéres et aux besoins de isur personnel
pendant et au-dela de la période des Opérations Miniéres.

LEtat s'engage 4 né.pas exproprier la Société ou la Société d'Exploitation ou les Sous-
Traitants ayant établi une société au Niger conformément au Code Minér, directement
ou indirectement, de tous biens ou actifs qui sont leur propriété ou de tout ou partie des
Actifs Miniers et 4 ne pas troubler la jouissance pleine et entiére par la Société, la
“Société d'Exploitation ou les. Sous-Traitants. de leurs droits au titre de la Convention.
Les Actifs Miniers. né peuvent étre expropriés ou nationalisés. que dans des cas de
nécessité publique impérieuse relevant de circonstances irés exceptionnelles et
moyennant le paiement d’une juste et préalable indemnité.

ARTICLE 22 - PROTECTION DE L'ENVIRONNEMENT ET REHABILITATION DES SITES
EXPLOITES :

L'expivitation du Gisement est soumise a Ia réalisation préalable par la Société d'une
Etude d'lmpaci sur TEnvironnement conformémeni a la légisiation environnementale
en. vigueur.. Cette Etude .d'lmpact sur Environnement constituera une partie
intégrante de Etude de Faisabilité.

La Société d’Exploitation s'engage a prendre les mesures nécessaires a la protection

de l'environnement liées aux Opérations Miniéres. Sont principalement concernées :

- faproteciion des espaces naturels ; ‘

- a préservation, de la santé et de la sécurité de la population avoisinanie, et plus
généralement de la salubrité publique ;

- Ja préservation de la faune et de la flore naturelles implantées localement ;

- a protection des ressources naturelles connues.

Les mesures prises doivent étre conformes aux exigences telles que stipulées par la
législation environnementale eri vigueur ou, a défaut, tre jugées acceptables au
regard des pratiques couramment admises dans l'industrie miniére,

Les engagements pris par la Société d’Exploitation concernent plus particuliérement
les points suivants:

conduire les Opérations Miniéres dans le respect de la Réglementation Miniére
et des pratiques couramment admises ;

- contréler périodiquement, pendant toute la durée des Opérations Miniéres, la
qualité des eaux, des sols et de I'air dans le Périmétre et son environnement
proche ;

gérer de fagon organisée les terres et roches manipulées de maniére 4 pouvoir
contréler, dans les limites acceptables, la stabilité des terrains concernés tout en
s'assurant de l'absence de conséquences pénalisantes. sur le régime
d'écoulement.ét la qualité des eaux de surface’en matiére de sédimentation, de
oréation de retenues d'eau non sécurisées ou de protection conire |'Srosion ;

contréler tout rejet. de solutions pouvant, du fait de leurs origines, contenir des
substances polluanies du sol, de l'air et des eaux douces ;

réaliser les travaux de captage de nappes aquiféres dans les régles de l'art et
gérer les nappes d'eau pour éviter leur pollution en,dehors du Périmétre pendant

et au-dela de la période des Opérations Miniéres :

gérer de facon efficace. et contrélée, tous les déchets industriels générés par les
Opérations Miniéres dans les zones dédiées, proposées par la Société et
agréées par institution publique responsable de la protection de
fenvironnement, afin d'éviter leur dispersion dans le milieu naturel ; en ce qui
concerne jes déchets radioactifs, cette gestion se fera aussi en collaboration
avec le Centré National de Radio Protection et fOrganisme National de gestion
des déchets radioactifs.

- réhabiliter les sites si possible au fur et 4 mesure et a la fin des Opérations
Miniéres. Cette réhabilitation s'entend de la mise: en sécurité des zones
perturbées par les Opérations Miniéres et leur aménagement topographique
adapté aux conditions climatiques locales pour limiter au mieux leffet des
dégradations naturelles possibles :

-° metire’en place un sysiéme de surveillance permetiant le contréle de la mise en
ceuvre et de lefficacité des mesures. dans le respect de Ja légisiation
ts

environnementale et celle relative & la protection contre les dangers des
rayonnemenis fonisants, en vigueur concernant la limitation des impacts
résiduels des sites réaménagés et Pévolution de ces derniers ;

tammy

=
wma

respecter une période probatoire de surveillance de cing (5) ans aprés la fin des
Opérations Miniéres. Toutefois, institution responsable peut décider avant terme
de l'allégament ou de'la suppression de la surveillance.

Toute atteinte dommageable 4 l'environnement, a la santé et 4 la sécurité des
populations avoisinantes résultant du non-respect par la Société d'Exploitation de la
| réglementation. engage celle-ci. .

a |

] ARTICLE 23 - TRESORS ET FOUILLES ARCHEOLOGIQUES

23.4 Toute la richesse archéologique ef tous trésors et tous autres éléments jugés de valeur
découveris dans le cadre de l'exéoution des travaux restent et demeurent la propriété
exclusive de I'Etat. Ces découvertes font lobjet d'une. déclaration immédiate de la part
de ja Société. d'Exploitation a l'institution compétente de "Etat.

!

{ 23.2 Si le Pétimatre fait déja objet de fouilies archéologiques ou devient subséquemment
objet de telles fouilles, la Société d’Exploitation s'engage 4 conduire ses travaux de
1 maniére 4 ne pas leur nuire.

Ai

ARTICLE 24 - CESSIONS, NOUVELLES PARTIES

= a

4 24.1 La Société d’Exploitation peut, avec l'approbation préalable écrite du Ministre, céder &
dlautres personnes morales les droits et obligaiions qu'elle a acquis en vertu de la
Convention ainsi que son Permis pour Grande Exploitation, sous réserve des
dispositions de la Régiementation Miniére.

CBE Bpprobation est accordée si les intéréts de VEtat ne sont pas compromis. Dans ce
cas, les cessionnaires doivent assumer ious les droits et obligations du eédant
découlant de la Convention ainsi que ceux découlant du Permis pour Grande
Exploitation.

Lors d'une cession par la Société ou la Société d’Exploitation de tous les droits et
obligations qu'elle a acquis en vertu de la Convention et/ou du Permis pour Grande
" . Exploitation, le produit de la transaction sera déterminé pour fins fiscales suivant les

techniques financigres généralement.reconnues et imposées, le cas échéant, au
moment de la transaction, conformément 4 la légistation fiscale en vigueur au Niger.

i 24.2 Les actions de la Société d’Expicitation sont en principe librement cessibles et
Be. transmissibles, sous réserve des dispositions des articles 24.3 et 24.4 ci-dessous.

24.3 Toutefois, la cession d’actions, que celle-ci intervienne par voie d'apport, de fusion,
de partage’ consécuiif a la liquidation d'une société actionnaire, de ‘transmission
universelle du patrimoine d'une société ou par voie d'adjudication publique et qu'elle
porte sur la seule nue-propriété ou sur le seul usufruit, ne peut s'’opérer que sielle.ne
porte pas atteinte aux intéréis de la Société ou de la SOPAMIN.

= 35

Une cession porte atieinte aux intéréts de la SOPAMIN si le cessionnaire est un Etat
hostile ou un ressortissant d'un Etat hostile au Niger ou s'il est un concurrent de la
SOPAMIN. *

Une cession porte atieinte aux intéréis de la Société si le cessionnaire est un
concurrent de la Société ou du groupe de sociétés auquel appartient la Société.

24,4 La cession des actions 4.un tiers dtranger ata Société d'Exploitation, que ladite
cession intervienne par voie d'appori, de fusion, de partage consécutif a la liquidation
d'une société actionnaire, de transmission universelle du patrimoine d'une société ou
par Voie d'adjudication publique et qu'elle porte sur la seule nue-prop! ou sur le
seul usufruif, est soumises a l'agrément préalable du Conseil c'Administration de la
Société d’Expioitation.

Si le cédant ‘est un adminisirateur, il ne prend pas part au vote du Conseil
d’Administration et sa voix est déduite pour le calcul du quorum et de la majorité.

Le cédant joint 4 sa demande d’agrément adressé 2 la Société d'Exploitation et aux
autres actionnaires, les noms, qualité et adresse du cessionnaire proposé, le nombre
d'actions dont la cession est envisagée et le prix offert.

Vagrément résulte soit d'une notification, soit du défaut de réponse dans un délai de
ircis (3) mois & compter de la date du dépét de la demande.

Si Je Conseil d'Administration n’agrée pas le cessionnaire proposé par le cédant, ie
Conseil d’Administration est tenu, dans un délai de trois (3) mois & compter de la
date de notification du refus, de faire acquérir les actions soit par un actionnaire, soit
par un-tiers, soit, avec le consentement du cédant, par la Société d'Exploitation en
yue d’une réduction de capital.

Le prix de la cession est librement déterminé par le cédant et fe cessionnaire proposé

—par-le-Conseil d'Administration ; 4 défaut d'un tel accord, le prix de cession est
déierminé a dire d’expert désigné par la juridiction compétente suivant les
dispositions de l'article & ci-dessus. -

Si, 4 l'expiration du délai de trois (3) mois précité, un accord de cession n'est pas
conclu entre Is cédant et le cessionnaite proposé par le Conseil d'Administration,
l'agrément du cessionnaire proposé par fe cédant est considéré comme donné.
Toutefois, au cas off un expert aurait été chargé de déterminar le prix, le délai pourra
tre prolongé par Ja juridiction compétenie précitée pour une période qui ne peut
excéder trois (3) mols supplémentaires.

En cas de refus d'agrément du ou des cessionnaires proposés, le cédant peut, & tout
moment, y compris aprés l'expertise visée ci-dessus, faire connalire au Conseil
d'Administration, par lettre. au.porteur remise conire décharge, qu'il renonce 4 son
projet. .

Toufe cession directe ou indirecie réalisée en violation des dispositions du présent
atiicle 24 sera de nul effet.

24.5 lest entendu que la participation gratuite de Etat dans la sociéié d’exploitation, qui
24.6

24.7

est édiciée par la réeglemeniation miniére, ne fera pas l'objet de cession.

Les actions de la Sociéié d'Exploitation détenues, par la Société peuvent étre
librement cédées & des sociéiés du groupe auquel appartient la Société, sous
réserve d'une notification. préalable aux autres aciionnaires ; les dispositions de
larticle 24.4 ci-dessus ne s’appliquent pas a une telle cession.

Les actions de la sociéié d’exploitation détenues par la SOPAMIN peuvent étre
libremsnt cédées A un organisme public ou a une ‘société entigrement détenus par
lEtat, sous réserve d’une notification préalable aux autres acilonneires; les
dispositions de l'article 24.4 ci-dessus ne s'appliquent pas a une ielle cession.

ARTICLE 25 — MODIFICATION

Toute clause qui n'est pas prévue dans le texie de fe Convention peut ire proposée
par l'une ou Tautre des Parties et sera examinée avec soin. Toute demande de
modification adressée 4 l'une des Parties doit faire objet d'une réponse écrite ou d'une
négociation. Chaque Partie s‘effarce de parvenir @. une solution mutuellement
acceptable, ét, dans la mesure nécessaire 4 son entrée en vigueur, ladite clause fait
lobjet d'un avenant approuvé par décret pris 'en Conseil des Ministres et annexé a la
Convention.

ARTICLE 26 - NON RENONCIATION, NULLITE PARTIELLE, RESPONSABILITES

26.4

28.2

26.3

Sauf renonciation expresse ou implicite par les Parties dans les cas spécifiés ci-
dessus, le fait pour I'Etat ou la Société ou ta Société d'Exploitation de ne pas exercer
tout ou partie de ses droits et prérogatives n’équivaut pas 4 la renonciation 4 de tels
droits et prérogatives.

Nullité partielle

40S Tine Queiconque.des dispositions de fa Convention venait & étre déclarée ou réputée

ilégals, invalide, nuile ou non applicable, en tout ou en partie, pour quelque raison que
ce soit, un tel fait ne pourrait annuler le reste de fa Convention qui resterait en vigueur:

Assurances:
La Société, la Société d'Exploitation, ieurs Sous-Traitanis et Fournisseurs sont tenus de

souscrire 4 toutes les polices d'assurances qui sont obligateires conformémient aux
régimes dés assurances en vigueur au Niger.

ARTICLE a7 - FORCE MAJEURE

27.1

Une Partie n'est pas tenue pour responsable de la non-exécution ou du retard dans
lexécution de l'une quelconque de ses obligations dans la mesure ot elle prouve +

- que cette non-exécution ou ce retard a 46 dai 4 un emp&échement indépendant
de sa volonté > et, .
- quelle ne pouvait pas raisonnablement Stre tenue de prévoir cet empéchement
27.2
E |.
‘ 27,3.
|
| H 27.4,
| 8.
|

27.6.

27.7.

et ses effeis sur son aptitude @ exécuter la Convention au moment de sa
_ conclusion ; et,

- qu'elle n'auralt pas pu ralsonnablement éviter ou surmonter cet emp&chement
ou, 2 tout le moins, ses effe

Seront notamment considérés comme un empéchement -constitutif dun cas de force
majeure au sens de l'article’ 27,1 ci-dessus, jes événements suivants :

a} la guerre déclarée ou non déclarée, la querre civile, les émeutes et révolutions,
les actes de piraterie, Jes sabotages, les rebellions, actes de brigandage et de
terrorisme ;

b) - les cataclysmes naturels fels que les violentes tempétes, les cyclones, les
tremblements de ferre; les raz de marés, les inondations, la destruction par la
foudre ;

¢) les explosions, incendies; destructions de machines, d'usines et clinstallations
quelles gu'elles solent ;

@) les boycotts, graves et lock-out sous quelque forme que ce soit, les gréves du
zéle, les occupations d’usines. et de locaux, les arréts de travail se produisant du
fait du personnel sous la responsabilité de fa Partie qui demande |'exonération
de sa responsabilité ; et

e).. les actes de l'eutorité quills soient licites ou illicites, 4 l'exception de ceux dont
uns Partie assume le risque en vertu d'autres clauses de la Convention.

Une Partie qui demande l'exonération de sa responsabilité informera dés que
possible, et au plus tard dans un délai de trente (30) jours aprés que l'empéchement
et ses effsis sur son aptitude a exécuter son obligation sont connus d'elle, fautre
Partie de cet empéchemeni st de ses effets sur son aptitude a remplir ses
engagements. Un avis sera également donné lorsque le motif de dégagement de la
responsabilité-cessera.

Le motif d'exonération de la responsabilité prend effet 2 partir du moment oj survient
lempéchement ou, si Pavis n'est pas donné en temps utile, a partir du moment of
Tavis est.donné. :

Un motif d'exonération de responsabillié au titre de la présente clause exempte la
Partie défaillante du paiement de donimages et intéréts, pénalités et autres sanctions
contractuelles, 4 l'exception du paiement des. intéréts sur les sommes dues, aussi
longtemps et pour autant que ce motif subsiste.

Llemp&chement suspend je délai d'exécution des obligations a la Convention
empéchées par le cas de force majeure, pendant une période raisonnable, excluant
par la-méme le droit éventuel de t'auire Partie de résilier ou d'annuler la Convention.
Pour la détermination de ce qui peut Sire considéré comme une période raisonnable,
seront pris en compte. aptitude de la Partie défaillante @ reprendre son exécution et
lintér&t qu'aurait autre Partie & bénéficier de cetie.exécution malgré les délais. En
attendant l'exécution de ses obligations par la Partie défaillante, l'autre Partie peut
suspendre l'exécution de ses propres obligations.

Si les motifs de l'exonération se prolongent au-dela d'un (1) an, fune ou l'autre des
Parties aura le droit de résilier la Convention aprés notification dans les formes
prévues a l'article 30 ci-dessous.

“A nen 70189
=n

Pt

-_
:

27.8.

Chague Partie peut conserver ce qu'elle a obtenu grace & Pexécution de la
Convention avant quill n'y soit mis fin. Chaque Partie est redevable envers l'autre de
tout snrichissement sans cause résuitant de cette exécution. Le cas échéani, le
paiement du solde final se fera sans délai.

ARTICLE 28 - COMPTABILITES, INSPECTIONS ET RAPPORTS

2841

28.2

28.3

La Société d’Exploitation s'engage pour la durée de la Convention :

(a) 3 tenir une comptabiliié détaillée conformément au plan comptable en vigueur
au Niger accompagnée des piéces justificatives permetiant d'en vérifier
lexactitude. Elle est ouverte-& linspection des représentants de Etat
spécialement mandatés 4 cet effet, conformément a la législation en vigueur ;

(6). & tenir une compiabilité réguliére suivant le référentiel comptable en vigueur au
sein de PUEMOA dénommé Systéme Comptable Ouest Africain (SYSCOA) :

(ec) a ouvrir & Tinspection des représentants de I'Etat diiment .autorisés, ious
comptes ou écritures. pouvant se trouver a I'étranger et se rapportant 4 ses
opérations au Niger. .

La Société d’Exploitation fait vérifier annuellement et 4 ses frais ses états financiers par
une. firme comptable reconnue et autorisée & exercer au Niger. Elle fait parvenir une
copie de ce rapport de vérification au Ministre qui se réserve Ie droit de procéder 4
niimporie quel moment 4 un audit de la Société d’Exploitation, soit par la Chambre des
Compiés st Ja Chambre Administrative, soit par un inspecteur des finances, soit par
une firme privée. Cet audit fera lobjet d'un préavis raisonnable A la Société
@Exploitation et sera conduit de fagon & ne pas causer de g&ne déraisonnable a la
conduits des Opérations Miniéres.

La Sor d'Exploitation fournit, 4 ses frais, au Ministre, les rapports preserits par la

28.4

28.5

28.6

“d'inspécter, sans géner les opérati

Réglémentation Miniére. Le Ministre se réserve te droit d'exiger, le cas échéant, toutes
modifications raisonnables jugéss nécessaires. au niveau de fa présentation de tout .
futur rapport. Ces. modifications. ne peuvent, en avioun cas, dre exigées pour les
tapports déja ‘soumis:

Seuls les représentants diment habilités de \'Etat ont la possibilité 4 tout moment
‘ions de la Société d'Exploitation, les installations, jes
équipements, le matériel, les enregistreménts et les documents relatifs aux Opérations
Miniéres.

L'Etat se réserve le droit de se faire assister a ses frais et & tout moment par uné firme
inspection intemationalement reconnue afin de contrdler, sans géner les Opérations
Miniéres, les. renseignements qui lui sont fournis en vertu. de fa Convention.

Un registre de coniréle des teneurs en métal du Produit Final est tenu par la Société
dExploitation pour chaque expédition, en -dehors du pays et le Minisire peut faire
vérifier et contréler chaque inscription au registre par ses teprésentanis diiment
autorisés. .
28.7

28.8

Toutes les informations portées & la connaissance de I'Etat en application de la
Convention sont traitéss conformément 4 la Réglementation Miniére.

Toutes les informations poriées 4 la conmaissancéd de I'Etat par la Société
dExploitation en application du présent Article 28 seront considérées comme
confidentielles et Etat s’engage a ne pas en révéler la teneur a des Tiers sans avoir
obtenu Je consentement préalable formulé par écrit de la Société d’Exploitation, qui
ne saurait &tre refusé sans raison valable.

ARTICLE 29 - SANCTIONS ET PENALITES

En cas de manguement aux obligations applicables aux Opérations Miniéres ei
résultant de lois et réglemenis en vigueur 4 la date de signature de la Convention, dans
la mesure oli cas lois et réglements s'appliquent 4 la Société d'Exploitation, les
sanctions et pénaliiés prévues par ces mémes textes législaiifs ou réglemeniaires
seéront applicables y compris les amendes, pénalités, intéréts de retard et toutes autres
mesures et contraintes prévues par lescits textes.

Toute violation par. une Partie d'une obligation prévue aux présentes donne droit a la
Partie lésée par cette violation 4 indemnisation de la part de la Partie responsable de
la violation d'un montant égal au. dommage subi par la Partie lésée, Toutefois,
aucune Partié'ne sera tenue de payer des dommages-intéréts indirects ou punitifs.

ARTICLE 30 — NOTIFICATIONS

Toutes communications ou notifications prévues dans.la Convention doivent éire faites
par letire recommandée avec accusé de récepiion, par porteur spécial ou par iélécopie
canfitmée par lettre recommantdée avec accusé de réception.

a) Toutes’ notifications. 4 Etat peuvent velablement tre faites 4 Tadresse ci-
_Gessous :

MINISTERE CHARGE DES MINES
Bolte postale 11700, Niamey, Niger
Tel. - (227) 20 73-45-82:
Fax :(227) 20 73 27 59.

b) Toutes notifications a la Société deivent étre faites a l'adresse ci-dessous :

Teva NC. Niger
1330 Bd de l'indépendance’
BP 11858,.Niamey, Niger
Tél: (227) 20 72 39 27
Tél : (227) 20 75 24 83

c) Toutes notifications a la Société d'Exploitation doivent étre faites 4 son siége
social, avec copie 4 la Société.
out changement d’adresse doii tre notifié par écrit dans Jes meilleurs délais par la
Partie concernée 4 l'autre Partie.

Pare31 52

ee

|

ARTICLE 31 - LANGUE DU CONTRAT ET SYSTEME DE MESURE

34.4. La Convention est rédigée uniquement en langue francaise. Tous rapiporis ou auires
documents établis ou 4 éiablir en application de la Convention doivent étre rédigés en
langue frangaise.

31.2 Si une traduction dans une autre langue que celle de la Convention est faite, elle lest
dans le but exclusif d'en faciliter fapplication. En cas de contradiction enire le texte
frangais et cet autre texts, le texte francais prévaut.

34.30 Le systéme de mesure applicable est le systeme métrique.

Fait & Niamey, le 5 janvier 2009
en deux (2) exemplaires originaux.

REPUBLIQUE BU NIG:

| Bom : Mohamed ABDOULART ro]

| Le Ministre des Mines et de Energie

_AREVANC

ry

Uli

Nom Anne LAUVERGEON

Son Représentant diiment habilité

4 Page 32/52

sate) et

oo;
iti so

emily) —~e

say

ut toe

mm SS
feats Note aS

seats

POUVOIRS DE SIGNATURE

ANNEXE 1
: ANNEXE IL
TAUX D’AMORTISSEMENT

Nature du bien 4 amortir ‘Taux d'amortissement

annutl
Dépenses de recherches, ftais.d’études et essais . 20%
; Dépenses de recherche complémentaire concernant l’uranium ou 20%
i Vapprovisionnement en eau (prospeétion dé surface, sondages, essais de pompage,

prospection par travaux souterrains 4 l'aide de galeries principales et secondaires,
sondages percutants, descenderies, montages, albraques, y compris les travaux
Pasrage et réfrigération li¢s) .

Constructions légéres, cases et tous batiments de chantier démontables et 20%
. transportables
Batiments légers avec sol bétonné 5%

Batimenis, immeubles ef constructions en dur

: - A usage industrie! 5%
7 ~ habitations, bureaux, 2%
a Voirie et adduction d'eau . 5%

il Génie civil (ferrassements, fondations, etc.)
~Rusage industriel 5%
| ~habitations, bureaux 2%
aig ition des ateliers . 10%,

|

Mobilier de bureau 10%

, 10%

4

{; Alres de stockage . 3%
4 .

Machines de bureau 15%

oe Compresseurs fixes 10%

Machines outils, machines d’extracti 10%

Moteurs, pompes de moins de SCV 20%

L

=

Nature du bien & amortir

Moteurs, pompes de plus de SCV
Ponts roulants, portiques, grues
Palans et treuils motorisés jusqu’é 2T
Maiériels de mantention 4 main : palans, treuils
Petit outillage

Appareils de mesures et de régulation
Matériel fixe de laboratoire

‘Matériel mobile de laboratoire
Groupes électrogénes fixes

Groupes électrogénes mobiles
Matériel de distribution HLT.

~ transformateurs

> appareils de coupure et de protection

- lignes de transport

Postes de transformation ou de distribution H.T.-en ceilule

~type intérieur

~ type extérieur

Matériel de distribution B.T.
- matériel de-surface

~ matériel fixe-de fond

- matériel mobile de jour

- matériel mobile de fond

Taux d*amortissement
apnuel

15%

10%

20%

20%

10% .

20%

10%

20%

5%

5%

5%

~ 5%
5%

20%

20%

10%
10%
20%
20%
Nature du bien & amartir Taux @’amortissement
anguel
Cables électriques rigides .
- cables fixes au jour 10%
~ cables fixes au fond , 10%
Lampes de chapeau ¢t lampes portatives : 20%
Banes de charge 10%
| I I Appareils d’éclairege jour et fond 20%
|
| Installations mobiles ou semi fixes de préparation physique et manutention de 20%
minerai
| Maiériels et équipements de Pusine de traitement-du minerai (filtres, séchoirs, 10%
broyeurs, concasseurs, cribles, trommels, chaudiéres, cuves réservoirs...) sauf
matériels spécifiés dans les autres.chapitres
| ‘Transporteurs 4 bande sauf bandes ° 235%
| Bandes 50%
3
rt Machines frigorifiques mobiles pour le fond 20%
Echangeurs mobiles pour le fond 20%
| Installations ftigorifiques fixes : 10%
| ~ Matériéts et équipement de génie civil, chargement, transport, manuténtion 33.35%
Le Matériels et équipements de l’exploitation souterraine (chargeurs, tranisporteurs, 33,33%
| cm boulonneuses...) sauf matériels et équipements spécifiés dans les autres chapitres
fl Ventilateurs principaux . > 15%
, Ventilateurs secondaires. . 33,33%
| Equipaments de foration + 33,33%
A Equipements @’extraction (trémies, culbuteurs) 33.33%
i]
'

LISTE DES MATERIELS, MATERIAUX, MACHINES,
EQUIPEMENTS ET AUTRES BIENS
DESTINES DIRECTEMENT AUX OPERATIONS J MINIERES

ANNEXE HL

‘CHAPITRE 17

ce cenit i iia
{PRODUITS DE LA MINOTERIE MALT, AMIDONS ET
FECULES, INULINE, GLUTEN FROMENT. :

| Chapitre non exonéré sauft

1108.14 a0
11.08.
ati caaba0
74,08.20.00

| Amidon de froment
Amidon de mais

j Auttes amidons et fécules
| Inufine

onéré

CHAPITRE 13

GOMMES, RESINES ET AUTRS SUCS ET EXTRAITS
| VEGETAUX.

| Chapitre non exonéré saut:

Gomme faque, sommes, rési
olgorésines naturalies

5, gormmes-résines ef

| Sucs el! extraits de végétaux; matiares pestinates,
et pactates; ager-agar et autres mucilages et épalesis-
sants dérivés des végétaux méme modifiés

7
i

Exonéré

CHAPITRE 45.

GRAISSES ET HUILES ANIMALES OU VEGETALES
PRODUITS DE LEUR ASSOCIATION; GRAISSES.
ALIMENTAIRES ELASOREES, CIRES D'ORIGINE

| ANIMALES OU 'VEGETALES.

| Chapitre non exonéré sauf:

18.18.00

| Graisses et tuiles animales ou vagétales et leurs trac-

Ses, sulfurées, souffléss

fexolusion de celles du 15.16; mélanges ou prepare.
fons nan alimentaires de graisses ou
| lee ou véndtales ou de fi rentes graisees

ou huiles du présent chaptire non dénommes aicom-
pris ailleurs.

i

Exonéré saufles hulles et graisces
destinges 4 falimentation humaine

CHAPITRE 22

| BOISSONS, LIQUIDES ALCOOLIQUES ET VINAIGRE
ALCOOLIQUE.

Chapitre nok exanéré saut:

22.07,

aioool éthylique non dénaturé d'un ftre alcoométeique
volumigue de 80% vol ouplus, eaux de -vie dénaturés
de tous firs.

Exonéré si usage technique

CHAPITRE 25

SELS, SOUFRE, TERRES ET PIERRES; PLATRES,

| CHAUX ET CIMENT.

| Chapitre non exonéré sau:

28.04.00;16:00
25.07.00.90.00 EXO SI
uz

}

Sel dénaiuré.

Autres

| Exonéré pour le chlorure de
} sodium uniquement

Exonéré si usage technique

Page 3/52

x8) ones

25.03.60.00.00

Souires de toute espax

Nexolusion dirsoutre subit.
ma, du soutre précipité st du soutrecalloieal,

Graphite naturel

Sables naturals de toute espace, méme oalores, 3 rex.
clusion des sales métalliiéres du chanitre 28

Exonéré
i

28,07.00.00
125.08
2510

25.51

25.12.00.00.0

25.20

'25.22.10.08.00
(28.22,20.00.00

25.22.30.00.00

Quartz

| Kaolin st autres argiles Kadliniques méme esicings

| Autres argiles .

Phosphates de calcium naturals, phosphates alumino-

calciques naturels et craies phosphatées ,

| Suligis de baryum naturel (earyfine), carbonate de bary-

j om naturel (withérite), mame caleings 4 fexelusion de

je de baryum du 28,78

s {kleselauhr, iripolite, diatomi-

par exemple) al auttes terres sificsuses anaingues

Sune densité n'excédant pas 1, méms calcings

Flere ponce, émer\, corridon nature!, grenat naturet et

| Butres abrasifs naturels, méme traités thermiquement

Dolomie, maine fritée ou caicinge; dolomie dégrassie

[ou simplement ¢ Par sciage ou autrement, en

| blocs ov plaques de forme carée.ou rectangulzire;

| plsé de doloinie

| Carbonaie de magnésium naturel {magnésite};magné-

| Sie Slectrofondue; magnésie.calcinge & mori(tritae),

| méme contenant de feibles quantités autres oxydes
siouiés avant le tritage;-autre oxyde de magnésium

méme pur

Gypse; anhydrite; platres;méme colorés ot additoninge

de falbies quantités d'acoslérateurs ou de ratardatetirs

| Chaux-vive

Chaux éteints

‘Chaux hydrautique

Cimenis.hydrauliques (y compris les ciments non pute

vérisés dits "clinkers"; m&me colorés

‘Amiante(asbesie)

 Borates naturels.et leurs, concentiés (méme-calcings),

@ Texclusion. des borates evtraits des saumures natu-

Exondré si desting eux eppareila
de mesure
; Exonéré

_| Minerais de mofybdéne et ieurs concentrés.

telles; borique naturel drant au minimum 86% de
H3BO3 sur produit sac.
CHAPITRE 26 | MINERALS SCORIES ET CENDRES | Chaplire non exonéré sauf “|
[28.12 Minerais @urenium ou.de thorium et leurs concentrés Exonéré
123.13

H
COMBUSTIRLES MINERAUX, HUILES MINERALES,

ET PRODUITS DE LEUR DISTILLATION; MATIERES

BITUMINEUSES: CIRES MINERALES

| Ensemble du chapitre exonére
sauf:

427,10,00.42.96

Super carburant
Essence c'aute.ordinaire
| Autres

Pétrole lampant

Non exonéré

Exonéré si usage technique

Page 38/52

v aa - j

utanes

| Non exonéré

PROOUITS CHIMIQUES INGRGANIQI
SES INORGANIQUES OU ORGANIQUES DE.

'. COMPO-

nap es
HAPITRE 26 METAUX PRECIEUX, D'ELEMENTS RADIOACTIFS, Ensemble du chapitre exanéré
DE METAUX DES TERRES BARES OU D'SOTOPES :
7
|
{
I CHAPITRE 29 PRODUITS CHIMIQUES ORGANIQUES [Ensemble du chapitre exonéré sauf
28.38 | Vitamines ef hormones Non éxonsrés
29.37 ”
| Enoemble du chapitre exonéré pour
i structure de soins de Ja Société
_CHAPITRE 20 PRODUITS PHARMACEUTIQUES | @'Exploitation
: i
CHAPITRE 37. i ENGRAIS i Chapitre non exonéré saur:

|
| 31.02.21.00.00

Sulfate c'ammonium
Nitratec'emmonium:
| Nitrate de sodium

Exonéré

CHAPITRE 32

EXTRAITS TANNANTS OU TINCTORIAUX;TANINS et
ITS ET AUTRES VERNIS;

Ensemble du chapitre
exonéré sauf:

32.08

Peiniures et vemis & base de polyméres synthétiques
ou de polyméres naturels modifiés ou dissous dans
un miliau aqueux

| Exonéré si usage technique
I

CHAPITRE 33

[HUILES ESSENTIELLES ET RESINOIDES;
| PRODUITS DE PARFUNIERIE OU DE TOILETTE
| PREPARES ET PREPARATIONS COSMETIQUES

Chapitre non exonéré sauf:

23.01.11.00
a
01.80:09

Hulles esgentielles de bergamote

auires {huiles essentiefies)

Exonéré si usage technique

Exonéré pour eatrx distiliges at
| solutions agueuses pour fe laboratoire

|

ae ae

i -
i

| SAVONS, AGENTS DE SURFACE ORGANIQUES,
PREPARATIONS POUR LESSIVES PREPARATIONS:
LUBRIFIANTES CIRES ARTIFICIELLES,CIRES PRE-
| PAREES, PRODUITS D'ENTRETIEN, BOUGIES ET
ARTICLES SIMILAIRES, PATES A MONELER,CIRES:
| POUR L’ART DENTAIRE ET COMPOSITIONS POUR
LVART DENTAIRE A BASE DE PLATRE

|

Chapitre non exonéré sauf:

i

| .
Anioniques

Préparations conditionnées pour la venta Bu déteil

34.02.17.00.00 pExonéré
34.02.42.00.06 Cationiques
34.02.13.00.00 Non fonique
34.02.19.00.00 Autres Exonéré

Page 39/52

| Exongté des préperations
tensiosctives pour le nsttoyage
| des apparaiis et machines

|34.02.90.00.00

34.03 Préparations lubrifiantes...
34.05.40,08.00 Pates, poudres at préparations & rScurer

| MATIERES ALBUNOIDES; PRODUITS A BASE ]
CHAPITRE 35 | D'AMIDONS OU DE FECULES MODIFIES, COLLES; Chapitre non exonéré saui:
ENZYMES: L

35.03.00.00 | Sélatine(y compris celles présenties en
forme carrés, rectangulaire, méme ouvrées en suriacs
| 9u coloréss) et leurs dérivées: ichtiosalle; autres colles |
| Gorigine animales, 4 Vexciusion des de casdines du |
35.04
[35.05 Dexirine el autres.emidons et icitles modifiées| tes “
i amidons st fécules prégslatinises ou estérifiés par .
exemple); calles 4 base d'amidons ou de féculas, ds {
dextrine ou dleuires amidons au féoules i;
356.08 £250 Oollas et autres. adhésifs préparés, non dénommés ni Exonéré si usage technique
compris ailleurs, produlls de toute espace 4 usage de
colles au d'adhésifs, conditionngs pour la-venie au dé-
tail comme colles ou adhésifs, d'un poids net n'exce
identpas 1 kg

Exondré

POUDRES ET EXPLOSIFS; ARTICLES DE PYRO-
CHAPITRE 35 | TECHNIE; ALLUMETTES;ALLIAGES PYROPHORE ‘Chapitre non exonéré sauf:
QUES: MATIERES INFLAMMABLES

36.02
36,03.00.00.00.

sparés autres que les poudires propulsives Exonéré
‘iret, cordeaux détonants, amorees at ”
| Fapsules fulminantes, allumeurs, détonateurs électrique

PRODUITS PHOTOGRAPHIQUES OU CINEMATO-

Chepi ér6 saut:
loRapHiques. | Chapitre non exonéré sauh:
j
37.08 Papiers, cartons et texiiles, photograjphiques, seasialli: ‘Exonéié situsage technidue
: 988,non impressionnés
37.07 | Préparaiions chimiques pour usages photegraphiques, a

autres que (s5 vemis,colles,.adhésifs et préparations
simitsires; produits non mélangés, soit dosés en vue
~~" dlusage photographiques, soit condiionnés pourla van |
| te au détall pour ces mémes usages et prét a lemploi

Page 40/52

GHAPITRE 28

PRODUITS DIVERS DES INDUSTRIES CHIMIQUES.

Ensemble du chapitre
exonéré sauf:

138.08

Insecticides anti-rongeure, fongicides herbicides, inhi-
biteurs de Germinations et ragulsteurs ds evoissance
pour plantes, désinfectanis et produits similaires pri-
seniés dans des formes au emballage da vente au dé-
| tall ou 2 l'état de préparation ou sous forme d'ariicles
jfels que rubans, méches st bougies souirées et papier
Hus-mouct

[Non exonéré

i

CHAPITRE 35

| MATIERES PLASTIQUES ET QUVRAGES EN CES
MATIERES:

Ensembie du chapitre exonéré
mais les articles destinés 2 des
usages domestiques ne seront
pas exonérés

38.01 439.14

Velgsells, autre articles de ménage ou d'éconamie
domeastique et articles d’hyciéns ou de iolletta, en matiéras

exonérés si usage technique

39.24 plestiques Noa exonérés
39.26 Non exondrés
| CHAPITRE 4a CAOUTCHOUG ET OUVRAGEEN CAOUTCHOUC | EmSemble du chapitre exonéré

i saut:

40,31.30.00.00
40.41.40,00.00
40.17 .50.00.00

T
|

| Pheumatiques neufs ef caouichous pour avion
Pneumatiques neufs pour motosycattes
Pneumatiques neufs pour bioyclettes

Non.exonéré

42.03,30.00

142 04.00.00.00-

infures et ceinturons
‘Articles en cuir naturel ou reconstitue & ‘usage techni-
que

40,13.20.00 ‘Chambres a air en caoutchoue pour bicyelettes "
40.14.10.00 Préservatits .
40.14.90.10 ‘Tétings et similaires . *
40.14,90.20 jection, polres compte-goutes ef simiaires Exonéré si usage technique
40.44.56.90
4048 Auttes obvrages an ceouichouc vuleanisé non durci }
40.47 Cautchouc durci(bonite par exemple) ecus toutes
_Mormes,..; ouvrages en caautohoue durch.” i
/ ‘OUVRAGES EN GUIR; ARTICLES DE SOURRELLERIE ~
/ OU DE SELLERIE: ARTICLES DE VOYAGE, SAC A | han: axé cout
HAP | chapit x £
CHAPITRE 42 MAIN ET CONTENANTS SIMILAIRES; OUVRAGES EN | Chapltre non exonéré saué |
_|/BOYAUX |
F 7
/ j
42,63.23:00 | Gants

44.16.00.00.00

Fulailles, cuves, baquets et autres ouvrades de fonnella-
ie st leurs parties, en bois, y compris les merrains

CHAPITRE 44 BOIS, CHARSON DE BOIS ET OUVRAGES EN BOIS Ensemble du chapitre exonéré sauf:
44.01 Bols de chauffage en rondins... Non exongré
44.02.00.00.00 Charbon de bois méme aggioméré .
|44.04 Bois feuiltards., *
44,08.90.00.00 Laine (paille} de bois, farine de bois »
44.06 Traverses en bois pour voles -farrées et similaires ia

I 44,17.00.00.50

Outils, montures et manches d'outils, montures de

[Non exonéré

Page 41/52

Os

|. 1 brosse,

es de balais.ou de brmsse; en bois, for- | i
me emibauchoirs et tendeurs pour chaussures en bois |

|
| 44.19.00.00.00 la

pour la table ds cuisine *
/44.20 Bais marqueiés st bots incrusiés, coffreis, acting et .
po Stuis pour bijouterie et orfav ; |
44.24 | Autres ouvrages en.bois . I" Dod.
!
[GHAPITRE 45, TMEGE ET OUVRAGES EN LIEGE I Ghapitre nen exonéré sau:
i
|
| 45.04 | Lidge aggloméré. (avec ou sans lian!) ef ouvrages sn | Exonéré slusage tchaique
liége agglomars | . |
|
i
| PAPIER ET CARTONS; OUVRAGES EN PATE DE | ohean _ |
RE 43 ‘ Chapitre non i
GHAPITRE 4B CELLULOSE, EN PAPIER OU EN CARTON apitre non exonéré sau
I ;
48.08,30.00 Papiers-calques |
4812.00.06 | Blocs @tyants st plaques filtrantes en pate’a papier |

Paplers a diagrammes pour apparsils enragistreurs, sn
bobines, en feutlles ov an disques

OUATES, FEUTRES ET NON TISSES; FILS SPECIAUX

CHAPITRE 56 FICELLES, CORDES ET CORDAGES; ARTICLES DE | Chapitre non exonéré sauf:
| CORDERIE
756.02 Feutras, méme imprégnds, enduits, recouverts ou Exonéré
stratifias
58.07 Ficelles, cordes, cordages, tressés ou non, méme Exonéré $] usage technique

|imprégnés, endults, recouverts au gsinds de cout
chouc ou de matigre plastique

TISSUS IMPREGNES, ENDUITS, RECOUVERTS OU

” CHAPITRE s9 STRATIFIES; ARTICLES TECHNIQUES EN MATIERES —_| Chapitre non exonéré sauif:
TEXTILES
| Toyaux pour pompes et tayaux simiaires, en mailéres Exonéré
i

textiles, méme avec armatures ou accessoires en i
autres matiares |
$8.49.00.08.00 i Courrvies transportausss ou de transmission en mati- ”
| tes jextiles, méme Imprégnées, eaduitas, recouv:

de matiéres plastiques ou statifiées avec de lam:

Sre plastique ou renforcées de métai ou-fautres mati-
jer
58.11 Proiluits ef articlas texifles pour usages techniques *

@ la.note 7 du présent chepttre

. | VETEMENTS ET ACCESSOIRES DU VETEMENT EN Than -
CHAPITRE 61 1 - Si E
TRI i BONNETERIE | Shapitre non exonéré saut
81.03. ~- Costumes ov complets, ensembles, peritatons, salopat- | Bxonéré si usage technique |
tes... i
81.45 | Gants, mitsines et moufies, en bonneteria Exonéré si usaga technique

!

12/52

Ou

~~ VETEME 85 fe
CHAPITRE 62 VETEMENTS ET ACCESSOIRES DU VETEMENT,

AUTRE QUEN BONNETSNIS Chapitre non exonéré sauf: 7
le2.o7 Mentaux, cabans, capes, anoraks, blousons arlicles 5 si usage technique
. milgires, pour hommes ou garconnei, 4 exclusion
fa + |dun? 62.03 : |
82.03 Costumes ou compiets, ensembies, vestons, pantalons, | Exonéré des combinaisons et
; . slopettes.a breteilas, cufoties et shorts (autres que | salopettes
it [pour Js bain) pour hommes ou garconnets :

| iz i
+ AUTRES ARTICLES TEXTILES CONFECTIONNES; | a wondré C
SHAPITRE 63 - ASSORTIMENTS; FRIPERIE ET CHIFFONS | Chapitre non exonéré ‘sauf:

he3.06 /Péches et stores d'extérieur, tentes...
| 83.07.90,00 Autres
|

1

| Exonéré des masques
at sangies

i
|
Exonéré sf usage technique |
|

a CHAUSSURES, GUETRES &T ARTICLES ANALOGUES Sanit ia |
| ¢ -
CHAPITRE 64 | parties DE CES OBJETS ‘hapitre non. exonéré sauk: J

|
64.01 | Chaussures Stanches a semslies exigrieures et des- | Exonéré si usage technique |

/sus 8n caautchous ou en matigre plastique. |
64.02 Auires chaussures a semelies axtétieures et dessus “
en caouichous ou si matiére plastique
84:08 Chaussures  semelles extérieures en caoutchous, r
maiiére. plastique, cuir naturel ou reconstitué et deséus

en naturel
64.04. Chaussures & semeties exigrieures en caoutchouc, *
i : matiére plestique, cuir naturel ou reconstitué af dessus i
en matigres textes
6406.99.10 3 Jeimbiéres, quétres st articles similaires et leurs parties D |
en matiéres textiles

CHAPITRE 65 | CORFURES ET PARTIES DE COIFFURES

| Chapitre non exonéré saute
T
i

68.08.10.00 * | Coifiures de-séourteé ‘Exonéré si usage technique

85.07 Bandes paur gai intévieure, coiffes, couvre-coiffi | Exonéré des parties de casque

| 8S, arcassss, visiéres <f jugulaire pour ja chapelistie |

2n satiéres textiies |

|

: ++ OUVRAGES EN PIERRES, PLATRE, GIMENT, | i aré seus «
HAPITRE Ss AMANTE, MIGA OU MATIERES ANAL OmieS [Ensemble du chapire oxanéré sau |
88.01.00.00.00 Pavés,bordures de trottoirs ei dalles de pavage... Non exonéré
68.02 Pistes de taille ou de construction .
88.03, Aitioise natursile irevaillée et ouvrages en ardoisine... "
88.11.10.00.00 Plagues ondulées
68.17.20.00.00 Autres plaques, panneaux carreeux, tulles.,, \"
€8.11.90,00.00....- ~ )Autres ouvrages . |
68.15.10.00 Cuvrages en grsphits ou en autre carbons... .
5 7 68.15.20.00 -Ouvrages en tourbe : .
; 88.18.91.00 EXO SLU-T | Autres ouvrages contenant de fa magnésite, de la Exonéré si usage technique

olomis ou deta chromite

Poge 43/52

BREESE EE Eee = om om
a

rr ae ee
ie x

hey

|6a.15.99.00

Auires |

i

Non exonéré

CHAPITRE 69

]
| PRODUITS CERAMIQUES |

i

Ensemble du chapitre exonéré saut':

08, baignoires,bidets, |
ouveites daisance, réservoir de chasee, urinoirs et ap-
parsils fixes similaires pour usages saniiaites an cérs-
i mique

| Veissslle, autres articles de ménage ou c'éconamie ]
lett en pomslaine

je manage au d'conomie |
tue of dhygiéns ou de tolleite, en céramigue,
I autres qu'én porcelains

Non excnéré {

89.13 | Statusttes et autres objets c'oremeniation en i
69.44 [céramique. Autres ouvrages en céremique
| |
| | |
i
| CHAPITRE 70, VERRES ET OUVRAGES EN VERRES |

Ensemble du chapitre exonéré sauf:

70.01.00.00.00

| Calcin et duttes déchets at débris de verres; verre en
masse

Verres en billes, bares, baguettes ou tubes non travaillé
Miroirs en verre, méme encadrées, y compris les
mitolrs réirovisaurs

| Ampaules et envelopes tubulaites, ouveries, et leurs

| parties en verre sans gamiture, pour lampes électriques
tubes cathodiques.ou similaires

Ampoules #n verre pour boutellle tsolantas ou pour
autres récipients isotharmiques dont isolation est
esurée par le vide

‘Objets en verre pour le Seivica de table, pour le cuisine,
{2 toilette, le bureau, Yomementation.des appartements
du useges sinilaires autres que ceux

| Yerres Phorlogerie st verres analog

[erie commune ou médicale, bo: crpuses |
ou simiaires, non travetlés optiquement, sphéres
creuse ef leurs patties en verre pour ia fabrication de
ces verras :

Non exonéré

Exonéré pour Jes rétraviseurs des I
véhicules en ATTN |
Non exonéré

7 70.18.90.00
70.18

70.20.00.00,

” | mosziques ou'décorations similairas

Cubes, dés et autre vermerig, méme sur support, pour |
Aires
| Perlas de verra, imitations de peries fines ou de cultu-

rs, imitations piemes germas....
| Autres ouvrages en verres

Non exonéré

Exonéré si pour imprégnateur ot
at atelier acide suffurique
Non exonéré

Page 44/52,

OM,
=

> ma
= 0

fe

=

~_—_

| CHAPITRE 74

PERLES FINES OU DE CULTURE,PIERRES GEMMES
OU SIMILAIRE, METAUX PRECIEUX, PLAQUES OU
DOUBLES DE METAUX PREGIEUX ET OUVRAGES
EN CES MATIERES; BLIOUTERIE DE FANTAISIE

i MONNAIES.

| Chapitre non exonéré sant:

i
71.02.24.06.00

its, méme travalllés mais non moniés ni sertis,
plement sclés, olives. ou débrutés

71.02.28.00 io
71.98.92.00 Sous formes mi-ouvrées sites argentées
FAAS Autres ouvrages en métaux précieux ou en plaqués ou Exonéré si usage technique
| | doublés de métaux précieuy
CHAPITRE 72 | FONTE, FER ET AGIER Ensembte du chapitre exonére
| |
|
CHAPITRE 73 | OUVRAGES EN FONTE, FER OU ACIER

Ensemble du chapitre exonérd sauf:

|

| 73.18.00.00.00
73.18

‘Anores, grappins at leurs pariies en fonte, fer ou acer

Aiguilles 4 cousre, aiguilies & ‘tricoier; passe-lacets,
crochets, paingans & broder et artcies similaires, pour

usage ‘d la main, en fer ou en avier; Spingles de siraté

st autres Spingies en fer ou en aciar, non dénommées

| ni comprises attieurs

Poéles, chaudliéves & foyer, & culsiniéres (y compris

ceux pauvant &trs utilisés accessolrement pour Ie

/Shaufiage central), barbecues, braseres, réchauds &

| chauffe-plats et apparetis non #lecitiques simitaises, &
usage domestique, ainsi que leurs partiss en fonte, ‘or

ou acier

| Ailicies de ménage ou dSconomie domestique at
| leurs parties;

Secier; Eponges, torchans, gants et articies sintlah

Pour le récurage, is pollssage ou usages analogues,

snerou en gcier -

Non exonéré

73.26 EXO SIUT

Articles d'hypiéne ou de tolletts, et leurs parties, en
fonte; fer ou acier
Autres ouvrages en fer ou en acior

Non exonérs.
Exonéré si Usags technique

i

r
| CHAPITRE 74

CUIVRE ET QUVRAGES EN CUIVRE

Ensemble du chapitre exonéré Sauf:

174.17.00,00,00

Appareils non slectiques.de cuisson ou de chauitage,

‘Non exonéré

Page 45/52,

des types servant a des usages domestiques et leurs
| parties, en-cuivre

seams

[Adicles de ménage ou d'Sconamie domestique, *
| | Chygléne ou de toiletia, et leurs parties, en cuivre; |
| Sponges, torchans, gants at etticles simiizires pour le |
récurage, le poliss2ge ou suages analogues. en culvrs | |
74.19 ‘ {Autres ouvrages en cuivre | Exonéré si usage technique
= = 3 . | P aca |
CHAPITRE 78 ALUMINIUM ET OUVRAGES EN ALUMINIUM | Ensembie du chapitre exonéré seuf :
l { ian
i |
7648 Rage ou d’économie domesiique, | Non exonéré
i Thygiéne ou de tolietie, et teurs Parties, en aluminium, I
1 éponges, |
i }@ponges, torchons, gants ét articles simileires pour le
| rScurage, polissage ou usages analogues en aluminium
|
|
| |
i
/CHAPITRE 78 | PLOMB ET OUVRAGES EN PLoMB. Chapitre non exonéré sauf:
| |
76.03,00.00.00 Barres, profiés et fils, en plomb Exonéré
78.08 Tables, jeuilles st bandas sn plomb, poucre et paillet- sO
tes en plomb . |
78.05 ‘Tubes, tuyaux et accessoires de tuyauterie (raccords, Exonéré si usage technique |
solides, manthons, par exempls}en plomb
78.08,00.00. Autres ouvrages en. plomb .
T
| CHAPITRE 79 ZING ET OUVRAGES EN.ZINC Ensembie du chapitre exonéré sauf :
| | |
| j |
78.07 Auttes ouvrages en zinc | Exonéré si usage technique
CHAPITRE 80 ETAIN ET OUVRAGES EN ETAIN | Chapitre non exonéré saut: |
f | t
80.03.00.00 | Bares profilés et fis.en étain Exongs
Bi | Autres ouvrages en étain ‘Exonére si pour ja soudurs |
i
CHAPITRE 841 | AUTRES METAUX COMMUNS; CERMETS; OUVRAGES | Encomble du shapitre exonére
EN CES MATIERES : [sauf: ae
. t
81.08 Maties de cobelt st autres produits intermésiaires... Exonare i usage technique |
a .
81.13 Cermets et ouvrages en cermats,.., ,

Page 46/52

f | OUTILS ET OUTILLAGES, ARTICLES DE COUTELLE: 4]

. RIES ET COUVERTS DE TABLE EN METAUX COM. tre exomirs cant.
CHAPITRE 22 MUNS; PARTIES De CES annieUee Om | Ensomble du chapitre exonéré sauf:
COMMUNS. ii
i
£2.10.00.00 Appareits mécaniques actionnés & la main... [Non exonsrs
a | o
82.45 | Cullres, fourchettes, louches, écumaires, pelles & iG

cartes, couteauxspéci

CHAPITRE 83 / OUVRAGES DIVERS EN METAUX COMMUNS Ensemble du chapitre exonéré sauf z
I ~ T

83.06 | Clacties, sonnettes, gongs et atticles similares en Non exonéré
i méiaux communs; statugttes ef: ‘autres objet d'ome- 1
ment en métaux communs;catires pour photographies,

| gravures ou similaires, an
métzex communs

[23.08 Fermoits, moniures-fermoirs, baucles, boucles-termoirs, | *
/ agrates, orochets, osillets at articles similsires, en mé- |
|1aux communs pour vétaments, chaussures, baches,
maroquineries ou pour toutes confections ou Squipe- |
ment; rivets tubulaires ou @ tige fendue, en métaux

communs, miroir sn

sommuns; parias et paillettes découpées en métauk
communs

83.09 EXOSIUT | Bouchons (y compris las bouchons couronnes, los” | Sxonéré pour les bouchons |
bouchons 4 pas ds. vis at les bauchons verseurs), des véhicules en ATTN

capsules pour boutsilles, bondas fletées, plaques.de
bondes,scellés et autres accessoires pour Semballage |

| en métaux commun
83.19.00.00 Plaques indicatrices, plaques-enseignes, plaques-adiesses | Non exonérd |

st plaques similaires; chiires, lettres t ensoi-

gnes diverses en métaux communs 4 lexclusion de

c8ux ae 94.05 .

|

| REACTEURS NUCLEAIRES, CHAUDIERES, |
|} CHAPITRE 83. APPAREILS ET ENGINS MECANIQUES; Ensemble du chapitre exonéré sauf:
L PARTIES DE CES MACHINES OU APPAREILS, :

| Machines et appareils pour le canditicnnemant de I'air | Exonéré si usage technique
Somprenantun ventiataur & moteur et des disposifiis
Propres & modifier Ja température et thumidité, y comp
| nS ceux aves lesqueis le degré hypothermique n'est
pas réglable séparément

84,20 | Calendres et laminoirs, 2utres que pout les mataux ou Non exonéré
- |e verre et cytindre pour ces machines | |
| 84.28 264.30" i ; En ATN
84.33 Machines, appareils et engins pour le batiage des pro- Non exonéré.

| agricoles.. auires les machines ef appareils du n°84.37

Page 47/52

=

{
i
isc)

Co
—

84.70

84.72
8478

|
|

Machines, appareils et matériel (autres que les machi-
nes-outis des n° 84.86 4 84.85)2 fondre ou composer
jes caractéres.
Machines pour le dletage (exteesion), Wétirage, la textu-
ration ou tranchags des matiéres texilles synthétiques
ou artificielles

| Convertisseur, poches de coiilée Jingotiére et machines
4 couler (moulet) pour métallurgis, aciérie ou fonderia

o

Machines 4 calculer et machines de poche permettant
dlenregistrer,de reproduirs ou d'aificher des informations ...
| machines comptables, machines 4 affranchir, & établir

les tickets et machines simltaires, comporiant un di
positif de calouk caisses enregistreuses

| Autres machines et appareils de bureau...
Machine pour tsinbaliage des lempes; tubes.ou valves
slectriques ou électroniques ou des lampes pour fe
produiotion de.ta lumiére-dlair.qui porient-des envelop-
pes en verre; machines pour la fabrication ou le travail &
chaud du verte ou des ouvrages an verre

Machines automatiques de vente de produits y com-
pris ies machines pour changer la monnaie

Hélices pour batéaux et leur pales

Autres Exonéré pour les bagues
sTétanchélté, greisseurs, socies
et batis pour machines
‘Machinss et appareils pour ta préparation ou ta
transformation du tabac, non dénommés ni compris ailleurs
84.78 dans le présent chapitre Non exonérés
Machines st appareils mécaniques ayant une fonction propre
84.79. non dénommés ni compris ailleurs dans le présentchapitre | Exonérés si usaze technique |
| MACHINES, APPAREILS ET MATERIELS ELECTRI- |
QUES ET LEURS PARTIES; APPAREILS D'ENRE- / :
soe wep ners | ensemble du chapitre exonéré si
CHAPITRE 85 |GISTREMENT OU DE REPRODUCTION DES IMAGES Be aane tes Opérations Min?eres + |
| OU-DU SON EN TELEVION ET PARTIES ET | |
[ACCESSOIRES DE GES APPAREILS |
I |
25.09 Appareils Slectroniques &-mnoteur Stectriqus incarporé, ‘Exonéré si usage technique
| wes domestique
(35.10 | Rescirs, tondeuses et apparelis 4 épiler, & moteur Non exongré
électrique insorpors |
8841 fos d'allumage ou de [Non exonéré pour les piéces |
~-dSmarrage pour moteurs & allumage, par étincelies ou | destinges & faviation uniquement |
par compression (magnéios, dyriemos-magnéins, bo- |
bines d'allumage, bougies dallumage au de chauifege, |
| démarreurs, par exemple} gangratrices (dynamos,
[altsmateurs, par éxemple) et conjoncteurs-disjoncieurs
[utllisés avec ces moteurs
85.18 | Chauffe-cau et thermopiongaurs lectigues d'aliumage: Non-exonaré |
| appareils électriques pour le chanfiage des jocaux, du |
aa | sol ox pour usages similsires, appareils électrotherm- |
ques pour ia coiffurs (s&che-cheveux, appareils a friser
Page 48/52

85.18

TS & friset, par exemple) ou pour sécher les
s repasser éleciriques;auires apparsils Slec-
‘rothermiques pour usages domestiques; résistences
| chauffantes autres caliss du n? &
Microphones et leurs supports; haui-penleurs, méme
Monlés dans leurs. eneeinies, Scouteurs, méme combi-
nés-avec un microphone, amplificateurs électriques
Caudiofréquence; appareils diectriques d'amplification
du son

Appareils récepleurs pour la ratiotélépfonie, la radicn
tSégraphie ou la radioditiusion, mame combings, sous
-| une méme envetoppe, & un apparel d'enregistrement
(00 de production du son ow 8 un appareil d'harlogeric

Mechines et appareils Slecttiques avant une fonction
propre, non dsnommés ni compris ailleurs dans Je
| présent chaptire

Non exonérés i

| VEHICULES €7 MATERIEL POUR ViOES FERREES

| OU SIMILAIRES ET LEURS PARTIES; APPAREILS
MECANIQUES (YCOMPRIS. ELECTROMECANIQUES)
DE SIGNALISATIONS POUR VIES DE COMMUNICA.

| Ensemble du chapitrs exonéré sauf:

TIONS,
|

86.02 Autres locomotives at jocotractéurs; tenders Non exonéré
88.03 Automotrices et autoralls autres que ceux n° 86.04 Non exonéré
|88.04.00.00 Véhicules paur:l'entretien ou te service des voles fer- Non sxonéré
i [7828 cu similzires,méme autopropuisés (wagons-atefars
/Yagons-grues,wagons équipés de bourrauses a ballast,
aligneuses pour voles, voltures Pessais et draisines
i par exsmple)
Voltures & vayageurs, tourgons a bagages, voitures

postales at autres voitures: spéciales pour voies farrées
‘Ou similaires'( 2 Fexclusion das voitures du n® 86.04 )

r

Non exonéré

CHAPITRE 87

VOITURES AUTOMOBILES, TRACTEURS; CYCLES

al
|

ET AUTRES VEHICULES TERRESTRES, LEURS Ensemble du chapitre exonéré seu:
PARTIES ET ACCESSOIRES
7
87.04 facteurs ATN
87.02 Véhicules atiomobiles pour te transport de 10 person- ATN.
1 an [mes ou plus chaufsur inclus -
[87.03 Voitures de tourisme et autres véhicules auiomobiies [AT.N.
| principalement congus pour le transport de personnes
(autres que ceux du.n* 87.02) y compris les voitures
du types ? break” et les voitures de course
87.08 Vébicules automobiles pour le transport de marchan- lary, |
i dises, |
87.08 Vehicules automobilas 3 usages spéciaux ATN
BFOB ~~ Batias at accessoires des véhicules automat | Exonéré si destinges aux
i [n° 87.07 4 87.05 . . véhicules en AT.N,
87.09 chariots automobtias ATN |
. 4
fe

8718

[arat

§7.12.00.00

‘B7.13

[87.14
[87.18

| 87.16.8010

87.18.80.20
87:46.20:90
| 87.16.90.20

|

Chars st automobiles blindés de combat, armés ou
“| nan; jeurs parties
Motosycles (y compris les cyciomoteurs}et cycles
es d'un moteur euxiiaire, avec ou sans side-cars ;
side-cars
Bicyclettas et autres cyolss ty compris les triparfaurs)
sans moteurs: .
Feuteuils roulants si autres véhicules pour invalides,
méme avec moteurs cu autres métanismes de propul-
sion
| Pariies et access. des véhicules des n° 87:11 387.43
Landaus, pousseties et voitures similaires pour le
irensport des enfants, et leurs parties

(Remorques et semi-remorques pour tous vahicules;
auires véhicules autorobilés; Isurs partiss} +

+ autres

~ aulres remorques et semiemorques

- traction animate

- autres: les dirigés & ia main

~ autres

| - parties des véhicules 4 traction animales

[Non exongré

| Non exonéré
|

Non exanéré
ATN.
Non exangré
| Exonéré si usage tes}
[Non exongré

|

nique

NAVIGATION MARITIME OU FLUVIALE.

ECHAPITRE 89

| Chapitrs non exonéré souks

i

INSTRUMENTS APPAREILS MEDICO-CHIRURGI-
CAUX; PARTIES ET ACCESSOIRES DE CES
INSTRUMENTS ET-APPAREILS

|
89.07.90 Autres | Exonéré, pour bouées de sauvetage
uniquement
1
/ INSTRUMENTS ET APPAREILS DIOPTIQUE, DE i
| PHOTOGRAPHIE OU DE CINEMATOGRAPHIE, DE
| - .
| CHAPITRE 90 MESURE, DE CONTROLE OU DE PRESSION;

| Chaplire non exonéré-saut:

| Montures de lunsties ou simitaires; et leurs patties
_Lunetes (correstrices protécitices ou aut} et similaires
| Microscopes optinuss, compris.fes microse. pour la’
phiotomicrographie, le sin&mamiatog et la microproject™
| Microscopes autres qu'optigues et diffractographes:

Boussoles, y compris tes compas de navigation; auties
instuments et appareils de navigation

instruments et appareils pourta régulation ou le tontrole
automatiques

a

| Parties et accessoires non dénommés nj-compris
_alllsure dans le présent chaplire, pour machines,
appareils, ou instruments du chapiire $0

ATR,

| Exonéré pour les pices destinges
aux appatails éxonéris

Page 50/52

[CHAPITRE 97 THORLOGERIE | Chapitre non exonéré Sour i
r T

| 91.08 Appareils ds conirdle da temps el compteurs de | Broneré

. temps, 2 mouvemsnt d'horisgerie ou & moteur synch-
Rons (horloges de poiniags, horadateurs, horocompteurs,
| par exemple} . : |
91.07 | interrupteurs horaires et autres appareils pernatiant de Pr

déciencher un r 2 temps donné, munis d'un |

dhorlogerie ou d'un moteur synchrona i
91.08 . | Mouvements de montres, complels et assembles, Exonéré si usage technique
} 1 autres que des montres
[81.10 Mouvemenis dhcrlogerie complets et assemblés.ou .
| pattisliement essembiés (chablons); mouvaments |
91.14 Autres fouritures d’hariogerie |

+ -
ARMES, MUNITIONS ET LEURS PARTIES ET " =.
| CHAPITRE 83 laccessoies Chapitre non exonéié saut:

' =
i
93.08.10.00.10 Gariauches | Exons
$3,08.10.00.50, Parties et accesscires, “
; |MEUBLES; MOBILIER MEDICO-CHIRURGIGAL ;
CH ARTICLES DE LITERIE ET SIMILAIRES ;
a APPAREILS D'EGLAIRAGE NON DENOMMES NI
CHAPITRE 94. COMPRIS AILLEURS > LAMPES-RECLAMES, Ghapitre non exonéré saut:
'| SNSEIGNES LUMINEUSES, PLAQUES INDICATRIL
CES LUMINEUSES ET ARTICLES SIMILAIRES;
CONSTRUCTIONS PREFABRIGUEES. - |
T

iE
|

$4.01.20.00

| Excnéré si destings aux véhicules |
en ATN.
fecine, la chirurgie, Hart dentaire ou Bxonéré
inaite (tables dexamen fits & niécanisme pour
usages cliniques, fauteuils de deniiste, par exsmpis)
fa is pour salon de colffure et fauteuits laires;
c uispasitis d'orientation et a'élévetion : parties de |
ces-atticies i
Autres meubles et leurs parties . |
‘Appareils d'éclairage ly compris les projecteurs) et |
leurs parties, non danommés ni compris ailleurs: |
2 lampeséclames, enspignes lumineuses, plaques
lndicatrices turmineuses of articles similaives, passé
| dant une source d'éolairage fixe & demeures, et leurs i
| partics nen cénommées ni contprises ailleurs
94,08.00.00 Consinictions prétabriquées ATN.

[94.02

(34.03
84.05

i
{

sy
ESE)

‘[CHAPITRE sa _ ‘OUVRAGES DIVERS

Page S1/52

_ h i
=) ‘eEe]

iF

= =

=
J

aS

L

Tamis et eribias

Balais et brosses..., pinceeux...

| Exonéré si usage technique

| pour les balais brosses et pinceaux...

| Exonéré

Page 52/52
==) Cy

= C= c

8)

Say

ANNEXE IV
DELIMITATION DU PERIMETRE

Sy CY Ey Ee | ey

if
— EE GE a > BRE = CS Sz)

c) ES £2 cs ee.

ES = SS cs ea ea EE

yy
BELLE
. Oe

a

fe

E Le yy

he,

Pa
U
\

rn
"8
i

&

RAREN

